Exhibit 10.1

 

LOGO [g400499ascendas_logobig.jpg]

Lease Reference No: KBTP2-Techview-1-039-00100

 

    Date:    03 Jul 2012       STRICTLY  CONFIDENTIAL

Ultratech SE Asia Pte. Ltd.

1 Kaki Bukit View, #02-01 Techview

Singapore 415941

 

Attention:      

 

Mr Dave Ghosh

 

Vice President

 

(Human Resources & Corporate Services)

Dear Mr Ghosh,

LEASE OF #02-01, #02-02 & #02-02A,1 KAKI BUKIT VIEW TECHVIEW SINGAPORE 415941

This offer shall supercede our letter of offer dated 27 April 2012.

 

  1 TERMS OF OFFER  

On behalf of HSBC Institutional Trust Services (Singapore) Limited As Trustee of
Ascendas Real Estate Investment Trust (‘Landlord’), we are pleased to offer you,
Ultratech SE Asia Pte. Ltd. (‘Tenant’), a lease of the premises (‘Premises’)
(described below in paragraph 1.1) which forms part of the building (‘Building’)
located at 1 Kaki Bukit View Techview Singapore 415941, subject to the Standard
Terms, Covenants and Conditions attached in Appendix 1 (‘Covenants’) and the
following terms, covenants and conditions (where the definitions set out in the
Covenants have been adopted):

 

  1.1

PREMISES

 

 

(a)      

 

Unit No(s)

 

Techview #02-01, #02-02 and #02-02A

(b)      

 

Demarcation

 

(for purpose of identification only) edged in red in the attached plan(s) marked
as Attachment 1.

 

  1.2

FLOOR AREA

 

 

Unit No(s)

 

Floor Area (sm)

 

(where temporary occupation permit (‘TOP’) for the Building has not yet been
issued, the Floor Area is subject to final survey)

 

Techview #02-01     1,232.00    Techview #02-02        456.00    Techview
#02-02A        456.00     

 

   Total     2,144.00                         

 

  

Ascendas Services Pte Ltd

Co Reg No: 199600003W

61 Science Park Road, #04-01 The Galen, Singapore Science Park II, Singapore 117525

  Please Initial  g              LOGO [g400499initial_1.jpg]

Tel +65 6774 1033  Fax +65 6778 4761  Email ascendas@ascendas.com    LOGO
[g400499spacetobe.jpg]

ascendas.com



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  (a)

Where the TOP for the Building has not yet been issued, the Floor Area as
indicated herein is subject to a final survey to be performed by a surveyor
appointed by the Landlord, if such survey is required by the Landlord. The Floor
Area as determined from the results of such survey shall be final and binding
upon the Tenant

 

 

  (b)

Where the Floor Area is adjusted following such survey, all references to the
Floor Area in the Lease shall refer to such Floor Area as determined by the
Landlord and there shall be an adjustment of the Gross Rent (with effect from
the Commencement Date), the Renovation Deposit and the Security Deposit, all
calculated with reference to the revised Floor Area.

 

 

  1.3

PERMITTED USE

 

 

(a) Permitted Use

 

Installing and servicing photoLithography equipment for electronics industry for
the business of the Tenant and not for any other purpose.

 

(b) Business Licence /

     Approval

 

The Tenant is responsible for obtaining and keeping in force all necessary
approvals required by law for the operation of its business in the Premises, at
its own cost and expense.

 

 

  1.4

LEASE TERM

 

 

Term

 

60 months commencing on:

   

(i)     where the TOP has already been issued: 15 June 2013; (the ‘Commencement
Date’).

 

 

  1.5

RENT AND OTHER PAYMENTS (EXCLUSIVE OF GST)

 

(a) The Monthly Net Rent and Monthly Service Charge shall be as follows:-

 

Unit

  

Net

Monthly

Rent

Rate

(psm)

  

Monthly

Service

Charge

Rate

(psm)

  

Gross

Monthly

Rent

Rate

(psm)

  

Net

Monthly

Rent

  

Monthly

Service

Charge

  

Gross

Monthly

Rent

  

Applicable

Period

Techview

#02-01,

#02-02 and

#02-02A

  

$21.08

  

$5.83

  

$26.91

  

$45,195.52

  

$12,499.52

  

$57,695.04

  

15 June

2013 to

14 June

2014

Techview

#02-01,

#02-02 and

#02-02A

  

$21.62

  

$5.83

  

$27.45

  

$46,353.28

  

$12,499.52

  

$58,852.80

  

15 June

2014 to

14 June

2015

 

      Page 2             LOGO [g400499initial_2.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

Unit

  

Net

Monthly

Rent

Rate

(psm)

  

Monthly

Service

Charge

Rate

(psm)

  

Gross

Monthly

Rent

Rate

(psm)

  

Net

Monthly

Rent

  

Monthly

Service

Charge

  

Gross

Monthly

Rent

  

Applicable

Period

Techview

#02-01,

#02-02 and

#02-02A

  

$22.16

  

$5.83

  

$27.99

  

$47,511.04

  

$12,499.52

  

$60,010.56

  

15 June

2015 to

14 June

2016

Techview

#02-01,

#02-02 and

#02-02A

  

$22.69

  

$5.83

  

$28.52

  

$48,647.36

  

$12,499.52

  

$61,146.88

  

15 June

2016 to

14 June

2017

Techview

#02-01,

#02-02 and

#02-02A

  

$23.23

  

$5.83

  

$29.06

  

$49,805.12

  

$12,499.52

  

$62,304.64

  

15 June

2017 to

14 June

2018

 

  (b)

The charges shown above are exclusive of goods and services tax (‘GST’) and
other taxes payable by the Tenant under the Covenants.

 

 

  (c)

The Service Charge shown above is subject to increase as provided in Clause
5.1.2 of the Covenants.

 

 

  (d)

Unless otherwise provided in this letter (‘Offer Letter’) or in any
side/amendment/variation letters (‘Side Letters’), the Tenant must pay the
Monthly Gross Rent monthly in advance, on the first day of each month of the
Term. The pro-rated Monthly Gross Rent for any part of a month must be paid in
advance on the first day of that month, which will be apportioned on a daily
basis (based on the actual number of days in that month).

 

 

  (e)

Upon acceptance of this offer, the Tenant must pay to the Landlord in advance
one (1) full month’s Gross Rent (including GST) for the period of one (1) month
from the Commencement Date.

 

 

  (f)

In addition to the Monthly Gross Rent, the Landlord is also entitled to impose
charges for the use of any part of the Common Property (defined in the
Covenants) at a rate to be determined by the Landlord based on the area of any
part of the Common Property used by the Tenant (‘Ancillary Site’). The Landlord
may require the Tenant to sign a separate side letter or enter into a licence or
tenancy agreement or such other documents and on such terms and conditions as
the Landlord may require in respect of the Ancillary Site.

 

 

  1.6

SECURITY DEPOSIT

 

 

Security Deposit

  

5.00 months’ Gross Rent

Security Deposit Amount

  

$311,523.20

 

      Page 3             LOGO [g400499initial_3.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

Time for Payment of

Security Deposit Amount

   Upon the Tenant’s acceptance of this offer. Mode of Payment    Cash

 

  1.7

TENANT’S WORKS

 

The Tenant must obtain the prior written consent of the Landlord for the
Tenant’s Works in respect of the Premises which may be required by the Tenant
for the use and enjoyment of the Premises and comply with all other stipulations
set out in Clause 4.1 of the Covenants and the Tenants’ Guide.

 

  1.8

RENOVATION DEPOSIT

 

 

Renovation Deposit   

Based on the rate of $15.00 per square metre of the Floor Area of the Premises
and subject to a minimum of $2,000.00, the Renovation Deposit of $32,160.00 for
the proposed Fitting Out Works must be placed with the Landlord on acceptance of
this offer.

 

 

  1.9

CAR PARK LOTS

 

 

(a)   Number of allocated car park lots   :   

10 car park lot(s) will be allocated to the Tenant at prevailing rates.

  (b)   Allocation of car park lots is subject to the following:-     (i)  
Tenant’s compliance with relevant government regulations (where applicable);    
(ii)   Landlord’s prevailing policies; and     (iii)   Availability.   The
Landlord reserves the right to revise the allotment from time to time.  

 

  1.10

REQUISITE APPROVALS & SUBLET FEE

 

 

  (a)

This offer of the lease of the Premises and acceptance is subject to:

 

 

  (i)

the Tenant obtaining approval from the relevant authorities (including, where
necessary, Jurong Town Corporation) for the use of the Premises for the Tenant’s
operations (to be obtained by the Tenant in accordance with paragraph 1.3
above); and

 

 

  (ii)

where required, the approval from the Head Landlord for the lease of the
Premises to the Tenant

 

(collectively the ‘Requisite Approvals’).

 

      Page 4             LOGO [g400499initial_4.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  (b)

The Tenant shall furnish any information and/or documents forthwith to the
Landlord upon the Landlord’s request to assist the Landlord to obtain the
approval from the Head Landlord for the lease of the Premises to the Tenant. The
Tenant shall pay all fees charged or chargeable by the Head Landlord in respect
of approval for the subletting of the Premises by the Landlord to the Tenant for
the Term (including any subletting fees). The Tenant shall reimburse the
Landlord for any fees paid by the Landlord to the Head Landlord in advance and
on the Tenant’s behalf.

 

 

  (c)

In the event that the aforesaid approval/s is/are not obtained, it is hereby
agreed between the parties hereto that the Landlord shall give written notice to
the Tenant of such fact, and the Landlord shall, within one (1) month of the
Tenant’s receipt of the Landlord notice, refund to the Tenant all deposits paid
hereunder by the Tenant without interest (subject however to appropriate
deductions for any breach or damage done to the Premises and/or the Building by
the Tenant). The Landlord shall also refund back to the Tenant the legal fees
and/or stamp duties paid by the Tenant provided always that the same have not
been expended for legal work rendered or for payment of stamp duty. The Tenant
shall, however, be liable for payment of all rent, service charge, air-con
charges, utilities and other charges payable hereunder for the period of time
that the Tenant had occupied the Premises until and including the day that the
Premises is handed back to the Landlord in the state and condition satisfactory
to the Landlord. Prior to the handing over of the Premises back to the Landlord,
the Tenant shall, at its own costs and expense, reinstate the Premises back to
its original bare state and condition. Thereafter, this Agreement shall be null
and void and neither party shall have any claims against the other in respect of
any damages, compensation, costs, expenses, losses or otherwise arising out of
or in connection therewith, save as provided in this Clause.

 

 

  (d)

The approved business activities shall not be changed without prior approval
from the relevant authorities.

 

 

  1.11

FLOOR LOADING

 

The Tenant shall not be permitted to place or allow to be placed any load on the
floor slab in excess of :

 

Storey    Floor Loading (kN per square metre) 1    12.5 2    12.5 3    10 4   
7.5 5    7.5

 

      Page 5          

 

 

Please Initial g

  LOGO [g400499initial_5.jpg]   ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  1.12

COSTS & EXPENSES OF LEASE

 

Any costs and expenses incurred by the Landlord to draw up this Offer Letter and
the Covenants and as a result of any negotiation to amend this Offer Letter or
the Covenants shall be borne by the Tenant on a full indemnity basis and paid on
demand including but not limited to legal fees, stamp duties payable on this
Offer Letter and payable as a result of an increase in Gross Floor Area pursuant
to paragraph 1.2(a) above and the Landlord’s administrative charges.

 

  1.13

SPECIAL CONDITIONS

 

In addition to the terms, covenants and conditions contained in this Offer
Letter and the Covenants, the parties must comply with and be bound by the
terms, covenants and conditions on their respective parts set out in Attachment
2 (“Special Conditions”). In the event of any inconsistency between the terms,
covenants and conditions set out in the Special Conditions and those contained
in this Offer Letter, the terms, covenants and conditions set out in the Special
Conditions shall prevail.

 

  1.14

INTERPRETATION

 

 

  (a)

Unless the context otherwise requires, all definitions, terms and references
used in this Offer Letter will have the same meanings given to them in the
Covenants.

 

 

  (b)

The Appendix and Attachments to this Offer Letter shall be binding on the
parties and be construed as an integral part of this offer.

 

 

  2

ACCEPTANCE

 

 

  2.1

In order to accept this offer, please let the Landlord have the items listed
below (each an ‘Acceptance Item’ and together, the ‘Acceptance Items’.):-

 

 

  (a)

Both copies of this Offer Letter with the Acceptance portion duly signed by the
Tenant’s authorized signatory;

 

 

  (b)

A cashier’s order/cheque drawn in favour of “HTSG NC ASCENDAS REIT” for the
total amount set out in the Statement of Accounts attached to this Offer Letter
as Attachment 3;

 

 

  (c)

A cashier’s order/cheque drawn in favour of “Commissioner of Stamp Duties” for
the Stamp Duty amount set out in the Statement of Accounts attached to this
Offer Letter as Attachment 3;

 

 

  2.2

For the avoidance of doubt, the Landlord hereby confirms that this offer will
only be deemed to have been accepted by the Tenant on the date of receipt by the
Landlord of all the Acceptance Items or where they are given separately, the
date of receipt of the last Acceptance Item.

 

 

      Page 6             LOGO [g400499initial_6.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  2.3

Payments made prior to the receipt of the last Acceptance Item may be cleared by
the Landlord upon receipt However, if the remaining Acceptance Items are not
received by the Landlord within 7 days from the date of this Offer Letter (the
‘Acceptance Period’), (or such other date as the Landlord may agree), the offer
herein shall, unless the Landlord otherwise agrees, lapse and there shall be no
contract between the Tenant and the Landlord in respect of the lease of the
Premises. All payments received by the Landlord from the Tenant pursuant to this
letter shall be forfeited without affecting any other rights or remedies of the
Landlord and the Tenant shall have no claim of whatever nature against the
Landlord.

 

 

 

  3

DECLARATION FORM

 

 

  3.1

The Tenant shall furnish to the Landlord the completed and executed Declaration
Form attached as Attachment 4 by 10 July 2012. If the Tenant fails to furnish
the said Declaration Form by the specified date mentioned above (or such other
date or dates as the Landlord may agree), the Landlord may terminate the lease
by giving to the Tenant not less than one (1) month’s notice in writing.

 

 

  3.2

Upon the expiry of such notice, the Term and the lease shall absolutely cease
and determine and if the Tenant has already taken possession of the Premises,
the Tenant shall deliver vacant possession of the Premises to the Landlord in
accordance with the Covenants without compensation from or any claim whatsoever
against the Landlord but without prejudice to any right of action of the
Landlord against the Tenant in respect of any antecedent breach of the terms,
covenants and conditions on the part of the Tenant contained in the Covenants,
this Offer Letter and Side Letter(s), if any. Upon such termination, the
Landlord shall forfeit and retain all monies paid by the Tenant under the
provisions of the Offer Letter and/or the Covenants, including but not limited
to, the amounts set out in the Statement of Accounts attached to this Offer
Letter as Attachment 3 for its own benefit without affecting any other remedy of
the Landlord, at law or in equity.

 

 

  4

LEASE

 

 

  4.1

The lease of the Premises to the Tenant is subject to the specific terms,
covenants and conditions set out in:-

 

  (a)

This Offer Letter;

 

  (b)

The Covenants (attached hereto as Appendix I); and

 

  (c)

The Side Letter(s), if any.

 

 

  4.2

The date of the lease of the Premises shall be the date that the Tenant is
deemed to have accepted this Offer Letter in accordance with paragraph 2 above.

 

 

  4.3

All terms, covenants and conditions contained in the Covenants will apply to the
lease and the Landlord and the Tenant shall observe, perform and be bound by the
terms, covenants and conditions on their respective parts contained in the
Covenants as though such terms, covenants and conditions had been incorporated
in this Offer Letter.

 

 

  4.4

In the event of any inconsistency between the provisions of this Offer Letter,
the Covenants and/or the Side Letter(s), if any, priority shall be given in the
following order

 

 

      Page 7             LOGO [g400499initial_7.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

in order to resolve the inconsistency:-

  (a)

the Side Letter(s), if any;

 

  (b)

this Offer Letter; and

 

  (c)

the Covenants.

 

 

 

  5

EXPIRY OF OFFER

 

This offer will lapse if the Acceptance Items are not furnished before the
Acceptance Period (refer to paragraph 2.3 above), unless an extension of time
has been requested and agreed to by the Landlord in writing.

 

 

  6

AGENCY

 

This offer is made to the Tenant by us as agents on behalf of HSBC Institutional
Trust Services (Singapore) Limited As Trustee of Ascendas Real Estate Investment
Trust.

 

 

  7

CONTACT DETAILS

 

Please contact Jean Lau at DID Tel No. 65088719 and Mobile No. 90627307 if you
have any queries.

 

Yours faithfully,

For and on behalf of

HSBC Institutional Trust Services (Singapore) Limited As Trustee of Ascendas
Real Estate

Investment Trust

 

 

 

 

/s/ Ong Li Li

   

/s/ Soh Lay Hwa

    Name:   Ong Li Li     Name:   SOH Lay Hwa       Senior Executive      
Assistant Manager       Lease Operations       Lease Operations     Date: 03 Jul
2012   Date: 03 Jul 2012  

 

      Page 8             LOGO [g400499initial_8.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  To:

Jean Lau

 

As agent of HSBC Institutional Trust Services (Singapore) Limited As Trustee of
Ascendas Real Estate Investment Trust

 

ACCEPTANCE OF OFFER OF LEASE OF #02-01, #02-02 AND #02-02A,1 KAKI BUKIT

VIEW TECHVIEW SINGAPORE 415941

I/We, Ultratech SE Asia Pte. Ltd. (the ‘Tenant’) hereby unconditionally accept
your offer of the lease on the above stated terms, covenants and conditions.

I/We acknowledge receipt of the Covenants (Appendix I), the Tenant’s Guide
(published as at 13 April 2012), plans, payment schedules, forms and such other
documents as may form part of this Offer Letter.

I/We enclose the following:-

 

  (a) A cashier’s order/cheque drawn in favour of “HTSG AIC ASCENDAS REIT” for
the total amount set out in the Statement of Accounts attached to this Offer
Letter as Attachment 3.

 

  (b) A cashier’s order/cheque drawn in favour of “Commissioner of Stamp Duties”
for the Stamp Duty amount set out in the Statement of Accounts attached to this
Offer Letter as Attachment 3;

 

 

 

 

August 15, 2012

    

  /s/ Bruce R. Wright

   Date       Name of authorized signatory:     

 Designation: CFO,

 Tenant’s Rubber Stamp:    

   LOGO [g400499stamped_12b.jpg]

 

      Page 9             LOGO [g400499initial_9.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

APPENDIX I

 

See enclosed Standard Terms, Covenants and Conditions

 

      Page 10             LOGO [g400499initial_11.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

ATTACHMENT 1

Plan of the Premises

 

      Page 11             LOGO [g400499initial_12.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499stamped_15.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

ATTACHMENT 2

SPECIAL CONDITIONS

In addition to the provisions set out in the Offer Letter, the parties shall
comply with and be bound by the followings terms, covenants and conditions:-

 

  1. ELECTRICITY SUPPLY DEPOSIT  

 

  (a)

The Tenant shall pay to the Landlord an Electricity Supply Deposit of an amount
equivalent to 1.5 months’ monthly electricity charges. The Electricity Supply
Deposit will be retained and returned by the Landlord in accordance with Clause
5.5.2(c) of the Covenants. The Landlord will advise the Tenant of the amount of
the Electricity Supply Deposit from time to time during the Rent Free Period (if
any) or the Term based on the monthly electricity supply charges of the Tenant

 

 

  (b)

The Tenant is to pay to the Landlord an estimated Electricity Supply Deposit of
$13,050.00 upon acceptance of this Offer Letter. If following the Possession
Date, the above Electricity Supply Deposit amount is less than 1.5 times the
amount of the monthly electricity charges, the Tenant is to pay to the Landlord
a top-up of the Electricity Supply Deposit Amount within 7 days of the
Landlord’s written demand.

 

 

 

  2. AIR CONDITIONING CHARGES  

 

  (a)

The Tenant is required to pay, during the Rent Free Period and the Term, all
direct operating costs for the supply of air-conditioning to the Premises (“Air
Conditioning Charges”) as apportioned by the Landlord at the following rates:

 

 

   

Time

 

 

Charge

Weekday

 

  8:00-20:00   $0.01125/(m2*HOUR)        

Weekday

 

  20:00-8:00   $0.015/(m2*HOUR)

Saturday, Sunday &

Public Holiday

 

  0:00-23:59   $0.015/(m2*HOUR)

 

  (b)

The Landlord reserves the right to revise the Air Conditioning Charges from time
to time for the duration of the Rent Free Period (if any) and the Term.

 

 

 

  3. ELECTRICAL LOADING FOR #02-01  

The Landlord shall grant the tenant the right to tap from the Landlord an
electrical load of 1000 Amperes PROVIDED ALWAYS THAT the Tenant shall bear all
costs and expense arising out of or in connection with the drawing in of
electrical power into the Premises.

 

      Page 12             LOGO [g400499initial_14.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  4. ELECTRICAL LOADING FOR #02-02  

The Landlord shall grant the tenant the right to tap from the Landlord an
electrical load of 500 Amperes PROVIDED ALWAYS THAT the Tenant shall bear all
costs and expense arising out of or in connection with the drawing in of
electrical power into the Premises.

 

 

  5. ELECTRICAL LOADING FOR #02-02A  

The Landlord shall grant the tenant the right to tap from the Landlord an
electrical load of 1500 Amperes PROVIDED ALWAYS THAT the Tenant shall bear all
costs and expense arising out of or in connection with the drawing in of
electrical power into the Premises.

 

 

  6. STAGGERED RENTAL  

The Landlord has agreed to the staggered rent arrangement set out in this Offer
Letter at the Tenant’s request subject to the condition that the Tenant will
perform all terms, covenants and conditions in accordance with the provisions of
the Lease including fulfilling all payment obligations. If the Tenant fails to
do so, the Landlord shall, without prejudice to its other rights and remedies,
be entitled to adjust the rent payment schedule by issuing a written notice
(‘Adjustment Notice’) to the Tenant requiring the Tenant to pay Gross Rent based
on the net rent rate of $22.16 per square metre per month (‘Original Rent Rate’)
with effect from the Commencement Date. After the issuance of the Adjustment
Notice, the Tenant shall pay Gross Rent based on the Original Rent Rate on the
Payment Dates. The additional Gross Rent payable for the period of the Term
prior to the issuance of the Adjustment Notice shall be paid within seven
(7) days from the date of the Adjustment Notice. If the Lease is determined for
any reason prior to the expiry of the Term, the Tenant shall, without prejudice
to the Landlord’s other rights and remedies, pay to the Landlord a lump sum
representing the difference between the Gross Rent based on the Original Rent
Rate for the entire Term and the Gross Rent already paid.

 

 

  7. RENEWAL FOR #02-02A  

The lease renewal for #02-02A Techview is subject to Ultratech SE Asia Pte. Ltd.
acceptance of the Expansion Letter of Offer dated 03 Jul 2012 for the lease of
#02-02A Techview.

 

 

  8. VARIATION OF STANDARD TERMS. COVENANTS AND CONDITIONS  

The following terms and conditions in the Standard Terms, Covenants and
Conditions shall be varied/revised as follows:-

 

  7.1.1

any interruption in any of the services mentioned in Clause 6.3 due to

 

 

      Page 13             LOGO [g400499initial_15.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

necessary repair, maintenance, damage or destruction of any installations or
equipment or mechanical, electrical, electronic, microprocessor, software or
other defect, malfunction or breakdown except as a result of Landlord’s gross
negligence; or

 

 

  7.1.2

any act, omission. negligence or misconduct of (a) any employee of the Landlord
or any person acting under such employee in respect of the Premises or the
Building; (b) the employee, agent or independent contractor of the Landlord in
performing any duty relating to the services mentioned in Clause 6.3; or (c) any
contractor nominated or approved by the Landlord under the Lease, and such
contractor appointed by the Tenant will not be treated as an employee or agent
of the Landlord or (d) any other person in the Building except as a result of
the gross negligence of the Landlord and their employee; or

 

 

  7.1.3

leakage or defect in the piping, wiring and sprinkler system or defect (inherent
or otherwise) in the structure of the Building except as a result of Landlord’s
gross negligence; or

 

 

  7.1.10

for accidents happening or lnJunes sustained or for loss of or damage to
property in the Premises, the Building or the Park except as a result of
Landlord’s gross negligence.

 

 

      Page 14             LOGO [g400499initial_16.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

ATTACHMENT 3

STATEMENT OF ACCOUNTS

 

     AMOUNT        GST (7%)         

#02-01, #02-02 & #02·02A

      

NET RENT:

     $45,195.52           $3,163.69         $21.08 per square metre per month on
2,144.00 square metres for a period of 12 months beginning from 15 June 2013 to
14 June 2014       

SERVICE CHARGE:

     $12,499.52           $874.97         $5.83 per square metre per month on
2,144.00 square metres for a period of 12 months beginning from 15 June 2013 to
14 June 2014          

 

 

   

 

 

   

GROSS RENT:

     $57,695.04           $4,038.66         $26.91 per square metre per month on
2,144.00 square metres for a period of 12 months beginning from 15 June 2013 to
14 June 2014       

SECURITY DEPOSIT

     $311,523.20          

ADMINISTRATIVE FEES

     $610.00           $42.70        

ELECTRICITY SUPPLY DEPOSIT

     $13,050.00             

 

 

   

 

 

   

SUB-TOTAL

     $382,878.24                   $4,081.36        

LESS: EXISTING ELECTRICITY SUPPLY DEPOSIT

     ($14,700.00)           #02-01- $6,600.00        #02-02 -$4,050.00       
#02-02A- $4,050.00 (To be collected upon acceptance of letter of offer dated
26 June 2012)       

(please see “Note” below)

      

LESS: EXISTING SECURITY DEPOSIT

     ($167,616.00)          

#02-01 - $95,467.68

      

#02-02 - $35,335.44

       #02-02A $36,812.88 (To be collected upon acceptance of letter of offer
dated 26 June 2012)       

(please see “Note” below)

      

GSTPAYABLE

     $4,081.36             

 

 

     

TOTAL AMOUNT (INCLUSIVE OF GST)

             $204,643.60          

[payable to “HTSG AJC ASCENDAS REIT”]

         

 

 

     

 

      Page 15             LOGO [g400499initial_17.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

RENOVATION DEPOSIT

             $32,160.00             (You are required to pay renovation deposit
if any renovation works are to be carried out)         

STAMP DUTY

     $11,524.00             [payable to “Commissioner of Stamp Duties”]         
The TOTAL AMOUNT payable includes the 1st month advance gross rent beginning
15 June 2013. GIRO payment will be effective from the following month.  

Note:

(i)      If the Transferred Deposit exceeds the Security Deposit Amount, the
difference shall be credited towards payment of the Gross Rent payable for the
term; and

 

(ii)     If the Transferred Deposit is less than the Security Deposit Amount,
the difference shall be paid by you to the Landlord within 7 Days of written
notice from the Landlord.

 

      Page 16             LOGO [g400499initial_18.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

ATTACHMENT 4

DECLARATION FORM

This form may take 15 minutes to complete. Some of the information is pre filled
for your convenience. If the information is inaccurate, you can delete and fill
in correctly. Please submit this completed form together with your acceptance.

1.        PARTICULARS

Name of Company/Firm (as in ACRA): Ultratech SE Asia Pte, Ltd.

 

Company’s Mailing Address  

1 Kaki Bukit View, #02-01 Techview

Singapore 415941

Telephone:

+65 6632 7300

 

Facsimile Number

+65 6744 0653

  Website


    www.Ultratech.com            

Company Registration No.

201012976Z

 

Company’s Country of Origin:

Singapore

Company’s Principle Activity:

See # 2 below

Note. If you are a foreign firm or a company information, please provide a local
contact address and telephone number, where possible.

2.        USAGE/ ACTIVITIES FOR PREMISES:

Installing and servicing photoLithography equipment for electronics industry

2.1      URA’s 60:40 requirements

Do your activities in the leased premises comply with Urban Redevelopment
Authority’s (URA)

60:40 requirements (set out below) for space utilization?   x     
YES    ¨    NO

Industrial

 

URA’s 60:40 requirements: The tenant must ensure that at least 60% of the floor
area is used for industrial activities i.e. manufacturing, assembly, research &
development, ancillary stores and ancillary warehouse with only the other 40% of
the floor area may be used as ancillary offices, showrooms, neutral areas and
communal facilities

 

 

2.2      APPLICATION ON THE USE OF PREMISES TO CENTRAL BUILDING PLAN UNIT OF NEA

x     YES    ¨    NO

  Please note that you will need to submit your application online at
http://ias.nea.gov.. You are to submit and apply the same usage reflected in
paragraph 2 of this declaration form. Upon successful submission, you are
required to furnish us a copy of the application acceptance notification. Once
your application is approved, please forward us the approval email/reply from
the authorities.

2.3      APPLICATION FOR PORTABLE WATER/NON PORTABLE WATER

Please note that you are required to apply for portable water/non portable water
if your water consumption is more than 500 cubic metres per month.

DECLARATION

On behalf of the above mentioned Company/Firm, I declare that all the
information and particulars provided in this form are true, correct and
complete, and that the activities to be conducted in the stated premises shall
not be changed without the prior approval of the owner of the premises.

 

      Page 17             LOGO [g400499initial_19.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

   Bruce R Wright         CFO

   

/s/ Bruce R. Wright

    Name/ Designation     Signature            

LOGO [g400499stamped_23c.jpg]

   

August 15, 2012

    Company Stamp     Date    

E-BILLING (Mandatory)

Please provide details of the person (e.g. Finance Manager) who will be
accessing the billing invoices through our Ascendas Tenant Services Portal

 

 

  Name:   

  /s/ Yew-kit Leong

        Designation:   

International Controller

        Email Address:   

ykleong@ultratech.com

        Contact Number:   

+65 66327346

     

 

      Page 18             LOGO [g400499initial_21.jpg]     Please Initial g    
ascendas.com       LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

APPENDIX I

 

STRICTLY CONFIDENTIAL

 

STANDARD TERMS, COVENANTS

AND CONDITIONS

 

 

 

   Please Initial g   LOGO [g400499initial_23.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

INDEX

 

1.

 

INTERPRETATION

  1     1.1    Definitions   1     1.2    General   4  

2.

 

LETTING

  5     2.1    Letting   5     2.2    Rights   5     2.3    Exceptions   5  

3.

 

POSSESSION

  6  

4.

 

TENANT’S WORKS

  6     4.1    Tenant’s Works   6     4.2    Renovation Deposit   7  

5.

 

TENANT’S COVENANTS AND OBLIGATIONS

  7     5.1    Gross Rent and other payments   7     5.2    Interest   8     5.3
   Taxes   8     5.4    Utilities   9     5.5    Electricity Supply   9     5.6
   Meters   9     5.7    Security Deposit Amount   10     5.8    lnsurance   10
    5.9    Repair   11     5.10    Landlord’s Right of Inspection and Repair  
11     5.11    Landlord’s Right of Entry for Repairs   12     5.12    Vacating
the Premises   12     5.13    Permitted Use   13     5.15    Viewing   14    
5.16    Compliance with the Law   14     5.17    Acceptance of Existing State
and Condition   14     5.18    Confidentiality of Information   14     5.19   
Indemnity by Tenant   14     5.20    Assignment and Subletting   15     5.21   
No Lodgment of Caveat, Registration of Lease and Subdivision   15     5.22   
Prevention of Infectious Diseases   15     5.23    Head Lease   16     5.24   
Change of Name   16     5.25    Additional Property Tax   16  

6.

 

LANDLORD’S OBLIGATIONS

  16     6.1    Quiet Enjoyment   16  

 

    2        

 

   Please Initial g   LOGO [g400499initial_24.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  6.2    Property Tax   16     6.3    Management of the Building   16  

7.

 

LANDLORD NOT LIABLE

  17     7.1    No Claim by Tenant   17  

8.

 

OTHER TERMS

  18     8.1    Re-entry   18     8.2    Government Acquisition   18     8.3   
Removal of property after the end of Lease   18     8.4    Notices   19     8.5
   Service of Process   19     8.6    Prohibition against Offsetting   19    
8.7    Costs and Expenses   19     8.8    Remedial Measures   19     8.9    No
Waiver   20     8.10    Representations   20     8.11    Tenants’ Guide   20    
8.12    Landlord may Assign   20     8.13    Unenforceability and Severance   21
    8.14    Governing Law and Submission to Jurisdiction   21     8.15   
Contracts (Rights of Third Parties) Act Cap 53B   21  

 

    3        

 

   Please Initial g   LOGO [g400499initial_25.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

STANDARD TERMS, COVENANTS AND CONDITIONS

 

1.

INTERPRETATION

 

 

1.1

Definitions

 

 

    

In these Covenants, the Offer Letter and the Side Letter(s), where the context
so allows:

 

 

1.1.1

‘Acceptance’ means the acceptance of the offer for lease of the Premises set out
in the Offer Letter issued by the Tenant in accordance with the provisions of
the Offer Letter.

 

 

1.1.2

‘Air Conditioning Charges’ means the air conditioning charges, if any, referred
to in the Offer Letter or the Side Letter(s), if any.

 

 

1.1.3

‘Authorities’ means all relevant governmental and statutory bodies and
authorities.

 

 

1.1.4

‘Building’ means the land and the buildings of which the Premises form part, the
location and name of which are specified in the Offer Letter, and refers to each
and every part of the Building and includes car parks, service, loading and any
other areas the use and enjoyment of which is appurtenant to the Building
whether or not within the structure of the Building.

 

 

1.1.5

‘Car Park Charges’ means the charges for the use of the car park lots as
notified by the Landlord to the Tenant from time to time.

 

 

1.1.6

‘Chilled Water Charges’ means the charges for the provision of chilled water to
the Premises, referred to in the Offer Letter or such other amount as may be
specified by the Landlord from time to time.

 

 

1.1.7

‘Chilled Water Deposit’ means the chilled water deposit amount specified in the
Offer Letter or such other amount as may be specified by the Landlord from time
to time.

 

 

1.1.8

‘Chilled Water Rate’ means the rate of the Chilled Water Charges as specified in
the Offer Letter or such other rate as the Landlord may specify from time to
time.

 

 

1.1.9

‘Commencement Date’ means the date of commencement of the Term specified in the
Offer Letter or the Side Letter(s), if any.

 

 

1.1.10

‘Common Property’ means the parts of the Building (whether or not within the
structure of the Building) to be used in common with the Tenant, other tenants
and occupiers of the Building, the Landlord and those properly authorised and
permitted to do so and which would reasonably be treated as common parts of the
Building for common use or benefit if the Building had been subdivided and
registered under the Land Titles (Strata) Act, Chapter 158, but excludes any
such parts as may be within the Premises.

 

 

1.1.11

‘Conducting Media’ means any drains, sewers, conduits, flues, risers, gutters,
gullies, channels, ducts, shafts, watercourses, pipes, cables, wires and mains
now or in the future in upon or under the Building.

 

 

1.1.12

‘Covenants’ means these Standard Terms, Covenants and Conditions and includes
any documents supplemental to it.

 

 

1.1.13

‘Electricity Charges’ means the charges for the supply of electricity to the
Premises, as specified by the Landlord from time to time.

 

 

1.1.14

‘Electricity Supply Deposit’ means the electricity supply deposit amount
specified in the Offer Letter or the Side Letter(s) (if any) or such other
amount as may be specified by the Landlord from time to time.

 

 

1.1.15

‘Fire Safety Approval’ means the approval (in the form of fire safety
certificates or notices of approval) issued by the Commissioner, Singapore Civil
Defence Force under the Fire Safety Act, Chapter 109A or other Authority.

 

 

   Please Initial g   LOGO [g400499initial_26.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

1.1.16

‘Fitting Out Works’ means such fitting out or other works as the Tenant may
require to carry out in connection with the use and enjoyment of the Premises
immediately upon taking over possession of the Premises.

 

 

1.1.17

‘Floor Area’ means the floor area of the Premises specified in the Offer Letter.

 

 

1.1.18

‘Force Majeure’ means any circumstances beyond the reasonable control of the
Landlord which directly or indirectly prevents or impedes the due performance of
the Landlord’s obligations under the Lease, including but without limitation to
an act of God, flooding, national emergency, war, insurgency, civil commotion or
riots.

 

 

1.1.19

‘Gross Rent’ means the aggregate of the Net Rent and Service Charge.

 

 

1.1.20

‘Head Landlord’ means the holder of a reversion whether immediate or not to the
lease under which the Landlord holds its interest in the Building.

 

 

1.1.21

‘Head Lease’ means the lease under which the Landlord holds interest in the
Building and also includes any leasehold reversion whether immediate or not to
such lease.

 

 

1.1.22

‘Infectious Disease’ means infectious diseases defined pursuant to the
Infectious Diseases Act, Chapter 137.

 

 

1.1.23

‘Interest’ means interest at the rate of ten percent (10%) per annum, calculated
on a daily basis and on the basis of the actual number of days in the year (both
before and after judgement) or such higher rate as may be determined from time
to time by the Landlord.

 

 

1.1.24

‘Landlord’ means the landlord specified in the Offer Letter and includes its
successors and assigns and all persons from time to time entitled to the
immediate reversion to the Lease.

 

 

1.1.25

‘Law’ includes any present or future requirement of statute (including
subsidiary legislation), common law and equity.

 

 

1.1.26

‘Lease’ means the agreement for the lease of the Premises between the Landlord
and the Tenant constituted by the Offer Letter, incorporating these Covenants,
the Acceptance and the Side Letter(s) (if any) and includes any documents
supplemental to the Lease.

 

 

1.1.27

‘month’ means calendar month.

 

 

1.1.28

‘Monthly Gross Rent’ means the Monthly Net Rent and the Monthly Service Charge.

 

 

1.1.29

‘Monthly Net Rent’ means the Net Rent for each month of the Term calculated at
the monthly Net Rental Rate on the Floor Area.

 

 

1.1.30

‘Monthly Service Charge’ means the monthly Service Charge calculated at the
Service Charge Rate on the Floor Area.

 

 

1.1.31

‘Net Rent’ means the net rent (exclusive of Service Charge and other sums)
payable by the Tenant to the Landlord in accordance with the Offer Letter,
Clause 5.1 and the Side Letter(s), if any.

 

 

1.1.32

‘Net Rental Rate’ means the rate or rates of Net Rent for any month of the Term,
as specified in the Offer Letter or the Side Letter(s), if any.

 

 

1.1.33

‘Offer Letter’ means the offer letter issued to the Tenant by or on behalf of
the Landlord to which these Covenants are attached, in respect of the lease of
the Premises and includes these Covenants and all amendments of the Offer Letter
and supplements thereto.

 

 

1.1.34

‘Original Condition’ means the original state and condition of the Premises as
indicated in the plans and drawings furnished or to be furnished by the Landlord
to the Tenant when possession of the Premises are handed to the Tenant by the
Landlord.

 

 

    2        

 

   Please Initial g   LOGO [g400499initial_27.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

1.1.35

‘Payment Date’ means the first day of a month or such other day that the
Landlord may from time to time specify for payment of the Monthly Net Rent.

 

 

1.1.36

‘Park’ means a science, business or industrial park within which the Building is
located.

 

 

1.1.37

‘permitted occupier’ means any person on the Premises for any period expressly
or by implication with the Tenant’s authority.

 

 

1.1.38

‘Permitted Use’ means the permitted usage specified in the Offer Letter or the
Side Letter(s), if any, or such other use as may be approved by the Landlord and
the Authorities.

 

 

1.1.39

‘Possession Date’ means the anticipated date of possession of the Premises
specified by the Landlord in the Offer Letter or such other date as the Landlord
may specify. Where no Possession Date is specified by the Landlord in the Offer
Letter, the Commencement Date shall, for the purposes of the Lease, be deemed to
be the Possession Date.

 

 

1.1.40

‘Premises’ means the premises in the Building agreed to be leased to the Tenant
as specified in the Offer Letter and refers to each and every part of the
Premises and improvements and additions made to, and fixtures, fittings and
appurtenances in, the Premises, but excludes the structural parts, loadbearing
framework, roof, foundations, joists, the Conducting Media within but not
exclusively serving the Premises, and any of the Landlord’s machinery and plant
within but not exclusively serving the Premises, the exterior faces of exterior
walls and the external faces of boundary walls.

 

 

1.1.41

‘Renovation Deposit’ means the renovation deposit (if any) referred to in the
Offer Letter or the Side Letter(s), if any.

 

 

1.1.42

‘Rent Free Period’ means the rent free period (if any) referred to in the Offer
Letter.

 

 

1.1.43

‘Security Deposit Amount’ means the security deposit amount specified in the
Offer Letter or the Side Letter(s), if any.

 

 

1.1.44

‘Service Charge’ means the service charge payable by the Tenant to the Landlord
in accordance with the Offer Letter and Clause 5.1 and the Side Letter(s), if
any.

 

 

1.1.45

‘Service Charge Rate’ means the monthly rate of the Service Charge.

 

 

1.1.46

‘Side Letter(s)’ means the side/amendment/variation letter(s), if any, made
between the Landlord and the Tenant before, on or after the date of the
Acceptance, to supplement, amend or vary the Offer Letter or the Lease.

 

 

1.1.47

‘Taxes’ means any goods and services tax, imposition, duty and levy, which may
be imposed before, on or after the commencement of the Term, by the Authorities.

 

 

1.1.48

‘Tenant’ means the tenant specified in the Offer Letter and includes its
successors and permitted assigns in whom the Lease may for the time being be
vested.

 

 

1.1.49

‘Tenants’ Guide’ means the information and guidelines, including but not limited
to renovation guidelines and rules relating to the safety, conduct, operation,
maintenance and management of the Building, prepared by the Landlord or its
consultants and which may be varied or amended by the Landlord.

 

 

1.1.50

‘Tenant’s Works’ means Fitting Out Works and such other renovation, alterations,
additions or other works as the Tenant may require to carry out including but
not limited to interior layout, interior design, internal fittings, wiring,
plumbing and renovation works which the Tenant may require in connection with
the use and enjoyment of the Premises.

 

 

1.1.51

‘Term’ means the term of the Lease specified in the Offer Letter or the Side
Letter(s), if any.

 

 

1.1.52

‘Total Outgoings’ includes the total sum of all outgoings, costs and expenses
assessed or

 

 

    3        

 

   Please Initial g   LOGO [g400499initial_28.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

assessable, charged or chargeable, paid or payable or otherwise incurred in
respect of the Building and the fixtures, furniture and fittings therein, and in
the control, management, maintenance and replacement of the Building and the
fixtures, furniture and fittings therein (including without limitation, capital
expenditure and depreciation).

 

 

1.1.53

‘Utilities’ means electricity, water, sewerage, telecommunications and where
applicable, gas.

 

 

1.2

General

 

 

    

The following rules of interpretation apply to the Lease unless the context
requires otherwise:

 

 

1.2.1

Words in the Lease importing the singular meaning, shall where the context so
allows, include the plural meaning and vice versa.

 

 

1.2.2

Words in the Lease importing any one gender include both other genders and may
be used interchangeably, and words denoting natural persons where the context so
allows include corporations and vice versa.

 

 

1.2.3

The Schedules, Attachments, Appendices and Annexures to the Lease or any part of
it shall be taken, read and construed as parts of the Lease and the provisions
thereof shall have the same force and effect as if expressly set out in the body
of the Lease.

 

 

1.2.4

Unless stated otherwise, one word or provision does not limit the effect of
another.

 

 

1.2.5

Reference to the whole includes every part.

 

 

1.2.6

Every obligation by the Tenant is taken to include an obligation by the Tenant
to ensure that each of its employees, agents, independent contractors, permitted
occupiers and others under its control comply with that obligation.

 

 

1.2.7

In any case where the Tenant is placed under a restriction by reason of the
covenants and conditions contained in the Lease, the restriction shall be deemed
to include the obligation on the Tenant not to permit or allow the infringement
of the restriction by any person claiming rights to use, enjoy or visit the
Premises through, under or in trust for the Tenant.

 

 

1.2.8

If under the Lease or the Tenants’ Guide, the Tenant requires the consent or
approval of the Landlord for any action, the Tenant must obtain it in writing
before starting to take that action.

 

 

1.2.9

If under the Lease or the Tenants’ Guide, the consent or approval of the
Landlord is required, the consent and approval of the Landlord may be given or
withheld by the Landlord in its absolute discretion (unless the Lease provides
otherwise) and upon such terms as the Landlord thinks is appropriate.

 

 

1.2.10

Any provision in the Lease referring to the consent or approval of the Landlord
shall be construed as also requiring the consent or approval of the Head
Landlord (if required under the Head Lease) and any Authority, if required under
Law, but nothing in the Lease shall be construed as implying that any obligation
is imposed upon the Head Landlord or the Authority not to unreasonably refuse
any such consent or approval.

 

 

1.2.11

A right given to the Landlord to have access to the Premises extends to any
persons authorised by the Landlord and the Head Landlord, and includes the right
to bring workmen and appliances onto the Premises.

 

 

1.2.12

References in the Lease to any statutes or statutory instruments include and
refer to any statute or statutory instrument amending, consolidating or
replacing them respectively from time to time in force, and references to a
statute include regulations made pursuant to them.

 

 

1.2.13

Headings are for convenience only and are not to be taken into account in the
construction or interpretation of any covenant, condition or proviso to which
they refer.

 

 

1.2.14

Unless the context otherwise requires, references:

 

 

    4        

 

   Please Initial g   LOGO [g400499initial_30.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  (a)

to numbered paragraphs, clauses and Attachments in the Offer Letter are
references to the relevant paragraphs, clauses and Attachments in the Offer
Letter;

 

 

  (b)

to numbered paragraphs, clauses and Schedules in these Covenants are references
to the relevant paragraph or clause in or Schedule to these Covenants; and

 

 

  (c)

in any Schedule, Attachment, Appendix or Annexure to a numbered paragraph are
references to the relevant paragraph in that Schedule, Attachment, Appendix or
Annexure.

 

 

1.2.15

References to ‘liability’ include, where the context allows, claims, demands,
proceedings, damages, losses, costs and expenses.

 

 

2.

LETTING

 

 

2.1

Letting

 

 

    

Upon receipt of the Acceptance by the Landlord pursuant to the requirements in
the Offer Letter and in consideration of the Gross Rent reserved by and other
covenants on the part of the Tenant in the Lease, the Landlord agrees to lease
the Premises to the Tenant, and the Tenant agrees to take a lease of the
Premises for the Term:

 

 

  (a)

together with the rights set out in Clause 2.2; and

 

 

  (b)

except and reserved to the Landlord the rights set out in Clause 2.3.

 

 

2.2



 

 

2.2.1

The Premises are leased with the benefit of the following rights:

 

 

  (a)

the right to use the Common Property to pass to and from the Premises only to
the extent that it is necessary; and

 

 

  (b)

the right to use the designated toilet and bathroom facilities, if any, in the
Common Property.

 

 

2.2.2

The rights mentioned in Clause 2.2.1 may also be exercised by:

 

 

  (a)

any persons authorised by the Tenant but only for proper purposes connected with
the use or enjoyment of the Premises; and

 

 

  (b)

the Landlord, the Head Landlord, persons authorised by the Landlord and other
persons entitled to do so.

 

 

2.3

Exceptions

 

 

2.3.1

The lease of the Premises to the Tenant is subject to the following rights of
the Landlord:

 

 

  (a)

the right to free and uninterrupted passage and running of Utilities,
air-conditioning and other services through the Conducting Media in the
Premises;

 

 

  (b)

the Landlord’s rights under the Lease including but not limited to the right to
enter the Premises pursuant to the Lease;

 

 

  (c)

the right of light, air, support, shelter and all other easements and rights
belonging to or enjoyed by other parts of the Building;

 

 

  (d)

the right to erect scaffolding for renovating, retrofitting, refurbishing,
altering, repairing, cleaning and/or painting the Building even if the
scaffolding temporarily restricts

 

 

    5        

 

   Please Initial g   LOGO [g400499initial_31.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

access to or the use and enjoyment of the Premises: and

 

 

  (e)

the right to build upon, alter, rebuild, develop or use the land adjoining the
Building and in the Park even if this affects the light and air coming to the
Premises or causes nuisance, damage, annoyance or inconvenience to the Tenant or
occupier of the Premises by reason of noise, dust, vibration or otherwise
provided this does not materially affect the Tenant’s ability to use the
Premises.

 

 

3.

POSSESSION

 

 

3.1

The Tenant shall take possession of the Premises on the Possession Date in
accordance with the terms of the Lease. Any delay in the Tenant taking
possession of the Premises shall not be a ground for postponing the commencement
of the Rent Free Period (if any) and/or the Term.

 

 

3.2

If the Landlord allows the Tenant to take possession of the Premises before the
Commencement Date, the Tenant acknowledges that until the Commencement Date, the
Tenant shall be in possession of the Premises as a licensee. Notwithstanding
this, the Tenant shall still be bound by the terms, covenants and conditions set
forth in the lease insofar as they are applicable prior to the Commencement
Date. If any of the events set forth in Clause 8.1.1 (a) to (d) below shall
occur before the Commencement Date, the landlord in addition to and without
prejudice to any other rights and remedies, shall be entitled, by giving notice
to the Tenant to that effect, to terminate its agreement to grant a lease of the
Premises to the Tenant on the terms, covenants and conditions set out in the
lease. Upon such termination:-

 

 

3.2.1

the Tenant’s interest in and the rights to the Premises shall cease and
determine:

 

 

3.2.2

(if the Tenant shall have taken possession of the Premises) the Tenant shall at
its own cost and expense carry out the Reinstatement Works (as defined in Clause
5.12.2. below) and reinstate and restore the Premises to its Original Condition:

 

 

3.2.3

the landlord is entitled to forfeit and retain all monies paid by the Tenant
under the Lease for its own benefit without affecting any other rights and
remedies of the Landlord; and

 

 

3.2.4

the Tenant shall pay to the landlord compensation and damages for the loss of
Gross Rent (which would have been payable by the Tenant had the Term been
completed), suffered by the Landlord consequential upon such termination and the
landlord will retain all rights and remedies against the Tenant for any
antecedent breach, non-observance or non-performance by the Tenant of its
obligations under the lease.

 

 

4.

TENANT’S WORKS

 

 

4.1

Tenant’s Works

 

 

4.1.1

The Tenant shall not carry out the Tenant’s Works without the prior approval of
the landlord.

 

 

4.1.2

Subject to Clause 4.1.1, the Tenant shall carry out, at the Tenant’s own costs
and expense, the Tenant’s Works and shall comply with and observe the
guidelines, terms and conditions set out in the Tenants’ Guide and any other
specific requirements of the landlord.

 

 

4.1.3

The Tenant must obtain and keep in force all necessary approvals from the
Authorities for the purpose of carrying out the proposed Tenant’s Works,
including without limitation and if applicable, the Fire Safety Approval.

 

 

4.1.4

The Tenant must obtain and provide the Landlord with the certification of the
Tenant’s Works from an appropriate architect, engineer or consultant at the
Tenant’s own cost and expense by a deadline stipulated by the Landlord.

 

 

4.1.5

Unless otherwise provided in the Offer Letter, there will not be suspension of
payment of Gross Rent or any other amounts payable by the Tenant during the
Tenant’s Works.

 

 

    6        

 

   Please Initial g   LOGO [g400499initial_32.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

4.1.6

The Tenant shall, if required by the Landlord, place with the Landlord a deposit
equivalent to such additional amount as the Landlord may deem sufficient as
security for the proper execution of the Reinstatement Works (as defined in
Clause 5.12.2 below) and reinstatement of the Premises to its Original
Condition. Such additional deposit shall be returned to the Tenant in accordance
with Clause 5.7.5 of the Covenants.

 

 

4.2

Renovation Deposit

 

 

4.2.1

The Tenant shall furnish to the Landlord a Renovation Deposit by the following
timelines:

 

 

  (a)

where the proposed Tenant’s Works comprise Fitting Out Works, before the Tenant
takes possession of the Premises and if specified in the Offer Letter, on
acceptance of the Offer Letter; and/or

 

 

  (b)

where the proposed Tenant’s Works do not comprise Fitting Out Works, upon the
Landlord’s demand for a Renovation Deposit.

 

 

4.2.2

The Tenant shall deposit with the Landlord the Renovation Deposit as security
for:-

 

 

  (a)

completion of the Tenant’s Works;

 

 

  (b)

the Tenant making good to the satisfaction of the Landlord all damage to the
Premises, the Building and the Park resulting from the Tenant’s Works; and

 

 

  (c)

the Tenant’s due compliance of the provisions of the Lease (including but not
limited to Clause 4.1 of the Covenants), the Tenants’ Guide and all Authorities’
conditions.

 

 

4.2.3

If the Tenant fails to complete, make good or comply as set out in Clause 4.2.2,
above, the Landlord may effect the necessary works, and apply the Renovation
Deposit to meet the costs and expenses incurred by the Landlord. If the
Renovation Deposit shall be insufficient, the Tenant shall pay to the Landlord
on demand the balance of the costs and expenses incurred with Interest from the
date of expenditure until the date they are paid by the Tenant to the Landlord,
such costs, expenses and Interest to be recoverable as if they were rent in
arrears.

 

 

4.2.4

The Landlord may forfeit the Renovation Deposit if the Tenant fails to furnish
to the Landlord all relevant plans and the Fire Safety Approval within 2 months
from the Possession Date.

 

 

4.2.5

The Renovation Deposit, subject to any deductions made by the Landlord as above,
shall be repaid to the Tenant following completion of all of the following:-

 

 

  (a)

proper completion of the Tenant’s Works (in compliance with the provisions of
the Lease and the Tenants’ Guide);

 

 

  (b)

making good damage (if any) to the Premises, the Building and the Park; and

 

 

  (c)

full compliance with Landlord’s requirements to the Landlord’s satisfaction.

 

 

5.

TENANT’S COVENANTS AND OBLIGATIONS

 

 

    

The Tenant covenants with the Landlord that during the Term:

 

 

5.1

Gross Rent and other payments

 

 

5.1.1

The Tenant shall pay to the Landlord:-

 

 

  (a)

Net Rent calculated at the Net Rental Rate on the Floor Area, by monthly
payments of the Monthly Net Rent in advance, on each Payment Date of the Term;

 

 

  (b)

subject to Clause 5.1.2, Service Charge, by way of additional rent, calculated
at the

 

 

    7        

 

   Please Initial g   LOGO [g400499initial_33.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

Service Charge Rate on the Floor Area, by monthly payments of the Monthly
Service Charge in advance, on each Payment Date of the Term;

 

 

  (c)

where specified in the Offer Letter or Side Letter(s), if any, Chilled Water
Charges, calculated at the Chilled Water Rate, by way of additional rent, in the
manner specified in the Offer Letter or the Side Letter(s), if any;

 

 

  (d)

where specified in the Offer Letter or Side Letter(s), if any, Air Conditioning
Charges, by way of additional rent, calculated at the rates and payable in the
manner specified in the Offer Letter or the Side Letter(s), if any;

 

 

  (e)

Electricity Charges, by way of additional rent, in the manner specified in
Clause 5.5.2(a); and

 

 

  (f)

Car Park Charges, by way of additional rent, in the manner notified by the
Landlord to the Tenant from time to time.

 

 

5.1.2

The Landlord shall be entitled at any time and from time to time to increase the
Service Charge by notice if there is any increase in the Total Outgoings and the
following shall apply:-

 

 

  (a)

the Tenant shall pay such increased Service Charge during the Term;

 

 

  (b)

upon such increase in Total Outgoings, the Landlord shall issue a notice (the
‘Increase Notice’) to the Tenant stating the amount of the increase in the
Service Charge on a per square metre basis and the effective date of such
increase;

 

 

  (c)

the Increase Notice shall be accepted by the Tenant as conclusive and binding of
the matters so stated (save for manifest error);

 

 

  (d)

the increase in Service Charge shall be chargeable and payable by the Tenant
with effect from the date specified in the Increase Notice; and

 

 

  (e)

if there is any additional Service Charge payable from a date prior to the
issuance of the Increase Notice, the aggregate amount of such additional Service
Charge shall be payable by the Tenant forthwith upon the issuance of the
Increase Notice.

 

 

5.1.3

The Tenant shall pay Gross Rent, Chilled Water Charges, Air Conditioning
Charges, Electricity Charges and Car Park Charges which are payable by way of
standing order (GIRO) to an account designated by the Landlord or in such other
manner as prescribed by the Landlord.

 

 

5.1.4

The provisions of this Clause 5.1 shall continue to apply notwithstanding the
expiry or earlier determination of the Lease but only in respect of the Term.

 

 

5.2

Interest

 

If the Tenant does not pay the Gross Rent or any other sums owing to the
Landlord under the Lease by the due date (whether or not formally demanded), the
Tenant must pay the Interest on that sum from the date the sum is due until the
date that the sum is paid. Such Interest will be recoverable from the Tenant as
if it is rent in arrears. Nothing in this Clause 5.2 entitles the Tenant to
withhold or delay any payment or affects or derogates from the rights of the
Landlord in relation to non-payment including without limitation, the right of
re-entry under the Lease.



 

5.3

Taxes

 

In addition to the Gross Rent and other sums payable under the Lease, the Tenant
must pay the Landlord immediately on demand Taxes payable by the Landlord in
respect of any sum payable under the Lease and/or the occupation and lease of
the Premises. Taxes payable hereunder are recoverable as if they are rent

 

    8        

 

  Please Initial g   LOGO [g400499initial_34.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

5.4

Utilities

 

The Tenant must pay to the relevant supplier all charges in respect of the
Utilities (save for the Electricity Charges and the Air Conditioning Charges
payable to the landlord pursuant to the lease) supplied to the Premises by each
respective supplier.

 

5.5

Electricity Supply

 

 

5.5.1

Unless otherwise notified by the Landlord, the Tenant shall make arrangements
with a supplier or retailer, as the case may be, for the supply of electricity
to the Premises in which case, the Tenant shall comply with the following:

 

 

  (a)

Tenant shall obtain the prior approval of the Landlord of the supplier or
retailer; and

 

 

  (b)

Tenant shall pay all charges for the supply of electricity to the Premises
(including but not limited to any connection charges) directly to the supplier
or retailer.

 

 

5.5.2

Where the Landlord arranges for the supply of electricity to the Premises
(whether by way of en bloc energy purchase or otherwise), the Tenant must pay to
the Landlord:

 

 

  (a)

Electricity Charges in respect of the electricity supplied to the Premises, to
the landlord on a monthly basis. The Electricity Charges will be calculated by
the Landlord at such rate as the landlord may stipulate and notified to the
Tenant by a statement from the landlord in writing. In the absence of manifest
error, the statement is conclusive as to the amount stated and the Tenant must
make payment within seven (7) days from the date of the Landlord’s statement;

 

 

  (b)

all charges relating to the supply of electricity to the Premises including but
not limited to connection charges and administrative charges within seven
(7) days of the Landlord’s notice to the Tenant of such charges; and

 

 

  (c)

the Electricity Supply Deposit. The Landlord will inform the Tenant of the
amount of the Electricity Supply Deposit from time to time during the Term. The
Electricity Supply Deposit will be retained by the Landlord for the Term and may
be used (whether in whole or part) in or towards indemnifying the Landlord
against any breach by the Tenant of its obligations under Clauses 5.5.2(a) and
5.5.2(b) above. If the Electricity Supply Deposit is for any reason less than
the amount required by the Landlord, the Tenant must pay the Landlord the amount
of the deficit within 7 days of the Landlord’s written request. The Landlord
will refund the Electricity Supply Deposit (subject to the Landlord’s rights
under this paragraph) to the Tenant, free of interest, together with the
Security Deposit Amount.

 

 

5.5.3

Where the Landlord has effected or intends, at any time or from time to time
during the Term, to effect an en bloc energy purchase for the Building or the
Park, the Tenant will be deemed to have granted its consent to such purchase on
the date of the Acceptance. The Tenant must, if required by the Landlord, sign
an authorization containing such provisions as prescribed by the Landlord, to
confirm such consent.

 

 

5.5.4

Without prejudice to the generality of the foregoing, the Tenant must not
without the prior consent of the Landlord agree to purchase energy from any
party other than the Landlord or open a power supply account with SP Services
Pte Ltd or any other electricity or power retailer.

 



 

5.6

Meters

 

 

5.6.1

The Tenant is required to engage a qualified contractor to install and test the
electricity, water and air conditioner meters (‘Meters’) relating to the
Premises at the Tenant’s own cost and expense (including without limitation, the
costs and expenses arising from the submissions to, endorsements by and
attendance of the Landlord’s licensed electrical worker). Prior approval of the
Landlord, and where required, the relevant Authorities for such installation and
testing must be obtained.

 

 

    9        

 

  Please Initial g   LOGO [g400499initial_35.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

5.6.2

The Tenant shall be responsible for the maintenance, repair and replacement of
the Meters at the Tenant’s costs and expense during the Rent Free Period (if
any) and the Term and the Tenant must not tamper with, or do anything which may
affect the accuracy of, the Meters.

 

 

5.6.3

All connection and turning on fees whether payable to the Landlord or the
Authority or any other person, shall be borne by the Tenant.

 

 

5.7

Security Deposit Amount

 

 

5.7.1

The Tenant must pay to and maintain with the Landlord the Security Deposit
Amount:-

 

 

  (a)

as security for compliance by the Tenant of all the provisions in the Lease;

 

 

  (b)

to secure and indemnify the Landlord against:

 

 

  (i)

any loss or damage resulting from any default by the Tenant under the Lease;

 

 

  (ii)

any claim by the Landlord at any time against the Tenant in relation to any
matter arising out of or in connection with the Premises; and

 

 

  (iii)

without prejudice to the generality of the preceding sub-Clauses, any amount
owing by the Tenant to the Landlord during any holdover period or subsequent
lease of the Premises between the Landlord and the Tenant.

 

 

5.7.2

If any default by the Tenant under the Lease occurs, the Landlord is entitled
(but not obliged) to apply the whole or part of the Security Deposit Amount in
or towards:-

 

 

  (a)

making good any loss or damage sustained by the Landlord as a result of any of
the above in any manner as may be required by the Landlord; and

 

 

  (b)

repayment of any expense incurred by the Landlord in making good the loss and
damage, in any manner as may be prescribed by the Landlord.

 

 

5.7.3

The Tenant must pay to the Landlord an amount equal to the amount applied by the
Landlord under Clause 5.7.2, as replacement of the whole or part of the Security
Deposit Amount applied, within seven (7) days of demand.

 

 

5.7.4

If from time to time during the Term, the Gross Rent is increased in accordance
with the Lease, the Security Deposit Amount shall likewise be increased and the
difference shall be paid by the Tenant upon the Landlord’s notice requiring
payment.

 

 

5.7.5

The Landlord must repay to the Tenant the Security Deposit Amount. without
interest and after proper deductions by the Landlord after the end of the Term
if the Tenant has paid all sums owing and performed all other obligations under
the Lease to the satisfaction of the Landlord.

 

 

5.7.6

The Tenant must not set-off any part of the Security Deposit Amount against any
Gross Rent or other sums owing to the Landlord.

 

 

5.8

Insurance

 

 

5.8.1

The Tenant shall at the Tenant’s own cost and expense from the Possession Date
or the commencement of the Term, whichever is earlier, till the expiry of the
Term and during any period of holding over, take out and keep in force the
following insurance policies (hereinafter called the “Insurance Policies”):

 

 

  (a) an insurance policy in the name of the Tenant:  

 

  (i)

against all risks of physical loss or damage (including risks of fire) in
respect of the Tenant’s property, goods and stock-in-trade (if any) in the
Premises including all the Tenant’s plate and tempered glass, glass frontage and
plant and machinery in the Premises (if any);

 

 

      10        

 

   Please Initial g   LOGO [g400499initial_36.jpg]

 

LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

  (ii)

up to the full replacement value of the Tenant’s property, goods and
stock-in-trade in the Premises; and

 

 

  (iii)

which includes a provision for waiver of subrogation against the Landlord.

 

 

  (b)

a public liability insurance policy in the name of the Tenant with the Landlord
named therein as an additional insured party:

 

 

  (i)

against claims for personal injury, death or property damage or loss arising out
of all operations of the Tenant, its servants, agents, invitees, licensees and
independent contractors in or from the Premises or assumed under this lease,
which shall be extended to include any of the insured parties’ legal liability
for loss of or damage to the Premises (including all fixtures and fittings
therein) and all the Landlord’s property;

 

 

  (ii)

in an amount not less than the sum of Singapore Dollars Five Million
(S$5,000,000.00) or such higher amount as may from time to time be required by
the Landlord; and

 

 

  (iii) which includes a cross-liability clause.  

 

5.8.2

The Tenant shall take out the Insurance Policies with a reputable insurance
company approved by the Landlord.

 

 

5.8.3

The Tenant shall forthwith at the request of the Landlord furnish to the
Landlord copies of the Insurance Policies and the receipt for the last premium
payable in respect of such policies.

 

 

5.8.4

The Tenant shall not do nor suffer to be done anything whereby any of the
Insurance Policies may be rendered void or voidable.

 

 

5.9

Repair

 

The Tenant must:

 

5.9.1

keep the Premises in a clean, tidy and sanitary condition;

 

 

5.9.2

keep the Premises, including all fixtures and fittings in it (whether belonging
to the Landlord or the Tenant), all mechanical and electrical equipment in and
serving the Premises and the Conducting Media in and serving the Premises and
reasonably accessible to the Tenant in good and tenantable repair and condition
(except for fair wear and tear); and

 

 

5.9.3

immediately make good, to the satisfaction of the Landlord, any damage caused to
the Premises (including the Landlord’s fixtures and fittings in it) or any other
part of the Building or the Park by the Tenant.

 

 

5.10

Landlord’s Right of Inspection and Repair

 

 

5.10.1

The Tenant must allow the Landlord to enter the Premises at all reasonable times
to:

 

 

  (a)

establish if the provisions of the Lease have been observed;

 

 

  (b)

inspect the condition of the Premises;

 

 

  (c)

take a schedule of fixtures; and / or

 

 

  (d) determine the source of any interference or disturbance to other tenants
and occupants.  

 

5.10.2

If any breach, defects, disrepair, removal of fixtures or unauthorised
alterations, additions or installations are found on inspection for which the
Tenant is liable, then, on notice from the Landlord, the Tenant must carry out
the necessary works with due diligence within the time

 

 

      11        

 

   Please Initial g   LOGO [g400499initial_37.jpg]

 

LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

period specified in the Landlord’s notice, to the satisfaction of the Landlord.

 

 

5.10.3

If the Tenant does not complete the necessary works in time, the Landlord may
enter the Premises to do the necessary works pursuant to Clause 8.8 below. In
connection with such works and if required by the Landlord, the Tenant shall:-

 

 

  (a)

remove its own installations, machinery or any article so as to facilitate the
Landlord’s execution of things, repairs and works and if the Tenant fails to do
so, the Landlord may effect such removal at the Tenant’s costs and expense; and

 

 

  (b)

cease activities to such extent and during such hours as the Landlord may
specify by notice to the Tenant in order to carry out such works (including
without limitation, investigations relating thereto).

 

 

5.11

Landlord’s Right of Entry for Repairs

 

 

5.11.1

The Tenant must allow the Landlord to enter the Premises at all reasonable times
after giving to the Tenant prior notice (except in an emergency):

 

 

  (a)

to carry out any works relating to the Conducting Media and to install
additional Conducting Media;

 

 

  (b)

to carry out any works which the Landlord considers necessary or desirable to
any part of the Building or the Park (including the services and facilities in
it);

 

 

  (c)

to exercise any right granted to or to comply with any obligation of the
Landlord under the Lease or the Head Lease or any obligation owed to any third
party having legal rights over the Premises, the Building or the Park;

 

 

  (d)

to alter, repair or maintain the Premises, the Building or the Park (including
cleaning the exterior windows of the Building);

 

 

  (e)

to develop the remainder of the Building or the Park, including the right to
build onto any boundary wall of the Premises; or

 

 

  (f)

to construct, alter, maintain, repair or fix anything or additional thing
serving such property and running through or on the Premises and the Landlord
shall also have the right to grant access to any of the Authorities to carry out
any works at the Premises including but not limited to any surrounding areas if
so required by the Authorities.

 

 

5.11.2

The Landlord need not pay any compensation for any nuisance, annoyance,
inconvenience, damage or loss caused to the Tenant. Nonetheless, the Landlord
will endeavour to cause as little disturbance as is reasonably possible in the
circumstances.

 

 

5.11.3

If required by the Landlord, the Tenant shall:-

 

 

  (a)

remove its own installations, machinery or any article so as to facilitate the
Landlord’s execution of things, repairs and works and if the Tenant fails to do
so, the Landlord may effect such removal at the Tenant’s cost and expense; and

 

 

  (b)

cease activities to such extent and during such hours as the Landlord may
specify by notice to the Tenant for any work (including without limitation,
investigations relating thereto) to be executed by the Landlord.

 



 

5.12

Vacating the Premises

 

 

5.12.1

At the expiry or sooner determination of the Term, the Tenant must:-

 

 

  (a)

have complied with all its obligations specified in Clause 5.12.2; and

 

 

  (b)

vacate the Premises and yield up the Premises to the Landlord together with all
keys

 

 

    12        

 

  Please Initial g   LOGO [g400499initial_38.jpg]

 

LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

of the Premises and the keys of all mailboxes for the Premises.

 

 

5.12.2

Prior to vacating the Premises, the Tenant must at its cost carry out the
reinstatement works to restore the Premises to its Original Condition (except
fair wear and tear) as set out in the Tenants’ Guide and in accordance with the
Landlord’s additional reinstatement requirements (‘Reinstatement Works’).

 

 

5.12.3

If the Tenant took over fixtures, fittings and/or furniture of any previous
occupant, the Reinstatement Works shall include the removal all such fixtures,
fittings and furniture.

 

 

5.12.4

If the Tenant fails to comply with any of its obligations set out above, the
Landlord may carry out the Reinstatement Works (or such part thereof as may
remain uncompleted) at the Tenant’s cost and expense.

 

 

5.12.5

If the Landlord carries out such Reinstatement Works:-

 

 

  (a)

the Landlord must complete the works within a reasonable period; and

 

 

  (b)

the Tenant must pay the Landlord immediately on demand:

 

 

  (i)

all the Landlord’s costs together with Interest from the date of expenditure to
the date they are paid by the Tenant to the Landlord (such expenses and Interest
to be recoverable as if they were rent in arrears);

 

 

  (ii)

a sum (the ‘Additional Sum’) equivalent to the Gross Rent calculated based on
the period (the ‘Reinstatement Period’) taken by the Landlord to complete the
works.

 

 

5.12.6

If the Landlord is agreeable that the Reinstatement Works be delayed with the
intent of procuring a replacement tenant to take over the Tenant’s fixtures and
fittings, the Landlord shall be entitled to require the Tenant to pay a further
sum to be determined by the Landlord by reference to the costs and expenses that
would be required to complete such Reinstatement Works (the ‘Further Sum’). If
such replacement tenant agrees to take over the Tenant’s fixtures and fittings,
the Tenant shall be deemed to have consented to the transfer of its title in the
fixtures and fittings to the replacement tenant and upon:-

 

 

  (a)

the Tenant issuing a written confirmation to that effect; and

 

 

  (b)

the replacement tenant undertaking in writing to take over the Tenant’s fixtures
and fittings and agreeing in writing to reinstate the Premises,

 

the Further Sum shall be refunded to the Tenant. If paragraph (a) and/or
paragraph (b) above is/are not fulfilled within three (3) months (or such other
period as the Landlord may stipulate) from the date of the expiry or sooner
determination of the Term, then the Landlord shall be entitled to retain the
entire Further Sum and remove, dispose or deal with the Tenant’s fixtures and
fittings as the Landlord deems fit and all proceeds from the disposal (if any)
shall be retained by the Landlord.

 

5.12.7

A statement from the Landlord of the costs incurred, the Additional Sum and the
Further Sum is conclusive and binding on the Tenant (save for manifest error).

 

 

5.13

Permitted Use

 

 

5.13.1

Subject to Clause 5.13.3 below, the Tenant shall not use the Premises for any
purpose except for the Permitted Use for the business of the Tenant.

 

 

5.13.2

The Tenant shall obtain and keep in force all necessary approvals required by
law for the operation of its business in the Premises, at its own cost, and
expense and must ensure that the terms and conditions of such approvals are
strictly complied with.

 

 

5.13.3

The Tenant must ensure that not more than 40% of the Floor Area is used for
purposes ancillary to the Permitted Use, as approved by (a) the Urban
Redevelopment Authority or other

 

 

    13        

 

   Please Initial g   LOGO [g400499initial_39.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

Authority and (b) the Landlord.

 

 

5.14

Not to Void Insurance

 

The Tenant shall not do anything which may make any of the Landlord’s insurance
policies invalid or capable of cancellation or which may increase the premium on
such policies. If the Tenant is in default of this Clause, the Tenant shall make
good any damage suffered by the Landlord and to pay the increased premium and
all costs and expenses incurred by the Landlord with respect to the renewal of
such policy, without affecting any other rights or remedies of the Landlord.

 

5.15

Viewing

 

 

5.15.1

Within six (6) months before the end of the Term, the Tenant shall allow all
persons authorised by the Landlord or its agents to view the Premises at all
reasonable times with prior notice in connection with any reletting.

 

 

5.15.2

At any time during the Rent Free Period (if any) and the Term, the Tenant shall
allow all persons authorised by the Landlord or its agents to view the Premises
at all reasonable times with prior notice in connection with any sale of the
Building.

 

 

5.16

Compliance with the Law

 

 

5.16.1

The Tenant must comply, at its cost, with the Law and all requirements of the
Authorities in force during the Term relating to:

 

 

  (a) the Premises or the use or occupation of the Premises;  

 

  (b) anything in or done in the Premises by the Tenant; and  

 

  (c) the observance or performance of the Tenant’s obligations under the Lease,
 

and immediately inform the Landlord in writing of any notice or order from any
Authority received in relation to any of the above or of any defect in the
Premises which may give rise to a liability or duty on the Landlord.

 

5.16.2

Without prejudice to Clause 5.16.1, the Tenant shall not allow the Premises to
be used as a place in which any person is employed in contravention of
Section 57(1)(e) of the Immigration Act (Chapter 133), Section 5 of the
Employment of Foreign Workers Act (Chapter 91A) and any other Law in force at
the moment.

 

 

5.17

Acceptance of Existing State and Condition

 

The Tenant agrees to accept, and not raise any objection to, the existing state
and condition of the Premises as at the Possession Date including the
structural, mechanical and electrical specifications of the Premises.

 

5.18

Confidentiality of Information

 

Without prejudice to any other lights or remedies the Landlord is entitled to,
the Tenant will not disclose to any third party any information in respect of or
arising from or in connection with the terms, conditions and provisions of the
lease of the Premises whether contained in the Lease or in previous or
subsequent correspondence or otherwise, unless such disclosure is required by
Law or with the prior consent of the Landlord.

 

5.19

Indemnity by Tenant

 

The Tenant shall indemnify the Landlord against all claims, demands, actions,
proceedings, judgements, damages, losses, costs and expenses of any nature which
the Landlord may suffer or incur for death, injury, loss and/or damage caused,
directly or indirectly by:

 

    14        

 

   Please Initial g   LOGO [g400499initial_40.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

5.19.1

any occurrences in the Premises or the use or occupation of the Premises by the
Tenant or by any of the Tenant’s employees, independent contractors, agents or
any permitted occupier;

 

 

5.19.2

the Tenant or its employees, independent contractors, agents or any permitted
occupier of the Premises, the Building or any property in them (including
without limitation, those caused directly or indirectly by the use or misuse,
waste or abuse of the Utilities or faulty fittings or fixtures) or the condition
of any part of the interior of the Premises; and

 

 

5.19.3

any default by the Tenant in complying with the provisions of the Lease.

 

 

5.20

Assignment and Subletting

 

 

5.20.1

The Tenant shall not assign, sublet, mortgage or charge the Lease or the
Premises.

 

 

5.20.2

The Tenant shall not licence, part with or share possession or occupation of the
Premises or grant third parties any rights over the Premises.

 

 

5.20.3

Where the Tenant is a company, any change in the management control or majority
shareholders of the Tenant made without the prior consent of the Landlord will
be treated as an assignment of the Lease.

 

 

5.20.4

For the purpose of this Clause, “majority shareholder” means a person who:

 

 

  (a) controls the composition of the board of directors of the Tenant; or  

 

  (b) controls more than 50% of the issued share capital of the Tenant; or  

 

  (c) controls more than 50% of the voting power of the Tenant.  

 

5.20.5

Subject to Clause 5.20.1, if the Tenant is a sole-proprietor or comprises of
partners carrying on business under a business name registered under the
Business Registration Act, the Tenant shall not effect any change in the
constitution or membership of the sole-proprietorship or partnership without the
Landlord’s prior consent.

 

 

5.20.6

In the event the Landlord grants its consent, the Landlord shall be entitled at
its absolute discretion to impose such terms and conditions and charge such fees
as the Landlord shall see fit and Section 17 of the Conveyancing and Law of
Property Act (Chapter 61) shall not apply.

 

 

5.21

No Lodgment of Caveat, Registration of Lease and Subdivision

 

 

5.21.1

The Tenant shall not lodge a caveat in respect of the lease nor register the
Lease at the Singapore Land Registry, whether before or during the Term. The
Tenant undertakes to immediately withdraw any caveats lodged in default of this
Clause.

 

 

5.21.2

The Tenant must not require the Landlord to subdivide the Building or do any act
which could result in the Landlord being required to subdivide the Building.

 

 

5.21.3

The Landlord and the Tenant hereby agree and acknowledge that the Lease does not
operate as a lease capable of registration under the provisions of the Land
Titles Act (Cap. 157) or any other Law.

 



 

5.22

Prevention of Infectious Diseases

 

 

5.22.1

The Tenant shall take all steps and measures, at the Tenant’s cost and expense,
to prevent any outbreak, spread or any transmission whatsoever of any Infectious
Disease (including, but not limited to, thoroughly fumigating and disinfecting
the Premises to the satisfaction of the Authorities) and to, without prejudice
to Clause 5.16, to promptly comply, at the Tenant’s cost and expense, with the
Law and all guidelines, rules and requirements of the Authorities relating to
the prevention of any outbreak and/or spread of Infectious Diseases.

 

 

    15        

 

   Please Initial g   LOGO [g400499initial_41.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

5.22.2

The Tenant shall forthwith give notice to the Landlord and the Authorities if
the Tenant is aware or suspects that any person is suffering, has died from, is
a carrier or a contact of, or is at risk of infection from an Infectious Disease
and provide such required information or particulars.

 

 

5.23

Head Lease

 

 

5.23.1

The Tenant shall comply with and be bound by the conditions (if any) imposed by
the Head Landlord in granting its consent to the lease of the Premises to the
Tenant.

 

 

5.23.2

The Tenant shall comply with, perform, observe and be bound by the obligations
contained or referred to in the Head Lease insofar as they relate to the
Premises. The Tenant shall also comply with, perform, observe and be bound by
the obligations of any additional or supplemental documents made or to be made
from time to time between the Landlord and the Head Landlord pursuant to the
Head Lease in relation to the Building and/or the Park.

 

 

5.24

Change of Name

 

The Tenant shall give prior notice to the Landlord of any intended change in its
name and pay to the Landlord a fee for every change of its name.

 

5.25

Additional Property Tax

 

 

5.25.1

The Tenant must pay to the Landlord immediately on demand, any additional
property tax (‘Additional Property Tax’). The Additional Property Tax shall be
the property tax payable for or apportioned as attributable to the Premises (in
respect of each month of the Rent Free Period (if any) and the Term) arising
from an increase in the annual value of or attributable to the Premises or an
increase in the rate of property tax of or attributable to the Premises over and
above the annual value and the rate of property tax prevailing on the
Commencement Date. If the Tenant fails to comply with this Clause 5.25, the
Additional Property Tax together with Interest accruing from the date of the
Landlord’s demand until the date of payment will be recoverable from the Tenant
as if it were rent in arrears.

 

 

5.25.2

The liability of the Tenant to pay the Additional Property Tax will not be
affected by the expiry or sooner determination of the Term.

 

 

5.25.3

Objection to or appeals in respect of any assessment of annual value or
imposition of property tax on the Premises may only be made by the Landlord at
its sole discretion.

 

 

6.

LANDLORD’S OBLIGATIONS

 

The Landlord covenants with the Tenant as follows:

 

6.1

Quiet Enjoyment

 

If the Tenant pays the Gross Rent and other sums due under the Lease and
complies with the Tenant’s obligations in the Lease, the Tenant may occupy and
use the Premises throughout the Term without any interruption by the Landlord,
except as provided in the Lease.

 

6.2

Property Tax

 

Save for the Additional Property Tax, the Landlord must pay the property tax
levied on the Building by the Authority and which is apportioned as attributable
to the Premises.



 

6.3

Management of the Building

 

Subject to the provisions of Clauses 7.1, the Landlord must:

 

6.3.1

keep the exterior of the Building, the Common Property, the mechanical and
electrical services and other services, amenities and facilities in the Building
provided by the Landlord for

 

 

    16        

 

   Please Initial g   LOGO [g400499initial_41.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

common use or benefit, in good repair and in the case of mechanical and
electrical services, in working order and condition (fair wear and tear
excepted);

 

 

6.3.2

provide lift services during the hours specified by the Landlord, electricity
for the lighting of the Common Property within the Building and water for the
toilet and bathroom facilities, if any, in the Common Property in the Building;

 

 

6.3.3

keep the Common Property sufficiently cleaned and lit; and

 

 

6.3.4

insure the Building (excluding fixtures and fittings installed by the Tenant)
against damage by fire and such other risks which the Landlord decides are
necessary.

 

 

7.

LANDLORD NOT LIABLE

 

 

7.1

No Claim by Tenant

 

Notwithstanding anything contained in the Lease, the Landlord is not liable to
the Tenant or its employees, independent contractors, agents or permitted
occupiers or any other persons and the Tenant must not claim against the
Landlord for any death, injury, loss or damage (including indirect,
consequential and special losses) which the Tenant or its employees, independent
contractors, agents or permitted occupiers or any other persons may suffer
(whether sustained at or originating at the Premises or the Building or the
Common Property or the Park) in respect of any of the following (whether caused
by negligence or other causes):

 

7.1.1

any interruption in any of the services mentioned in Clause 6.3 due to necessary
repair, maintenance, damage or destruction of any installations or equipment or
mechanical, electrical, electronic, microprocessor, software or other defect,
malfunction or breakdown; or

 

 

7.1.2

any act, omission, negligence or misconduct of (a) any employee of the Landlord
or any person acting under such employee in respect of the Premises or the
Building; (b) the employee, agent or independent contractor of the Landlord in
performing any duty relating to the services mentioned in Clause 6.3; or (c) any
contractor nominated or approved by the Landlord under the Lease, and such
contractor appointed by the Tenant will not be treated as an employee or agent
of the Landlord or (d) any other person in the Building; or

 

 

7.1.3

leakage or defect in the piping, wiring and sprinkler system or defect (inherent
or otherwise) in the structure of the Building; or

 

 

7.1.4

the use of the car parks in the Building; or

 

 

7.1.5

the violation of the Tenants’ Guide by any of the other tenants, invitees,
licensees or other occupiers in the Building including their employees,
independent contractors, agents, visitors, invitees or licensees; or

 

 

7.1.6

any failure or delay by the Landlord in the taking or implementing of any
measures or the insufficiency of any such measures taken by the Landlord, to
prevent any outbreak or spread whatsoever of any Infectious Disease in the
Building; or

 

 

7.1.7

any terrorist act regardless of any other cause or event contributing
concurrently or in any other consequence to the loss (including, but not limited
to, any action taken in controlling, preventing, suppressing or in any way
relating to any terrorist act); or

 

 

7.1.8

any Force Majeure; or

 

 

7.1.9

any failure or inability or defect in the supply or character of electricity,
water (including chilled water) or where applicable, gas, supplied to the
Premises by any service provider supplying the Building with electricity, water
(including chilled water) or where applicable, gas; or

 

 

7.1.10

for accidents happening or injuries sustained or for loss of or damage to
property in the Premises, the Building or the Park.

 

 

    17        

 

Please Initial g     LOGO [g400499initial_17.jpg]      

 

   LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

8.

OTHER TERMS

 

 

8.1

Re-entry

 

 

8.1.1

The Tenant will be in default under the Lease if, during the Term:

 

 

  (a)

the Tenant fails to pay the Gross Rent or any other sum payable under the Lease
within seven (7) days after the due date (whether or not formally demanded); or

 

 

  (b)

the Tenant fails to comply with its obligations under the Lease (other than
payment of Gross Rent and any other sum payable under the Lease) and (where the
breach is capable of remedy) fails to make good the default within fourteen
(14) days (or any other period stipulated by the Landlord) of the Landlord’s
notice ; or

 

 

  (c)

any distress or execution is levied on the Tenant’s property and is not
discharged within seven (7) days; or

 

 

  (d)

an event of insolvency occurs or is likely to occur in relation to the Tenant.

 

 

8.1.2

In any of the above events, the Landlord may re-enter and take possession of the
Premises (or any part of it) at any time (even if any previous right of re-entry
has been waived) and to re­possess the Premises and the Term and the Lease shall
absolutely cease and determine.

 

 

8.1.3

The exercise of the Landlord of its right of re-entry will not affect any rights
of the Landlord against the Tenant (including rights in respect of the default
under which the re-entry is made).

 

 

8.1.4

The Tenant must indemnify the Landlord from and against all cost, loss, damages
and expenses (including, without limitation, Gross Rent for the Rent Free Period
and loss of Gross Rent which would have been payable by the Tenant if the Term
had been completed and all costs and expenses incurred for re-letting or
attempted re-letting of the Premises), suffered by the Landlord as a result of
the Landlord exercising its right of re-entry. This indemnity will not affect
the other rights and remedies of the Landlord against the Tenant.

 

 

8.2

Government Acquisition

 

If the Building or any part of it is acquired by any Authority or a notice,
order or gazette notification is issued in respect of the intended or actual
acquisition of the Building or any part of it by any Authority, the Landlord may
terminate the Lease, without compensation, by giving notice to the Tenant. Upon
receipt of the notice, the Lease will end without affecting the rights of the
Landlord against the Tenant for any previous default by the Tenant of the Lease

 

8.3

Removal of property after the end of Lease

 

 

8.3.1

If the Gross Rent or any other sums payable under the Lease shall be unpaid, the
Tenant shall, upon the Landlord’s notice, leave any property of the Tenant
specified by the Landlord in the Premises.

 

 

8.3.2

If any property of the Tenant remains on the Premises after the Tenant has
vacated the Premises after the expiry or sooner determination of the Tenn
whether under Clause 8.3.1 or for any other reason whatsoever, the Landlord
shall be entitled, and shall be deemed to be authorized, to remove, store, deal
with, sell and dispose of the property in any manner which the Landlord thinks
is appropriate. All costs and expenses incurred by the Landlord together with
Interest from the date of expenditure until the date they are paid by the Tenant
to the Landlord shall be recoverable from the Tenant as if they were rent in
arrears. The Landlord shall be entitled to apply the proceeds of sale (if any)
against such costs, expenses and Interest and any other amounts owing by the
Tenant to the Landlord. The Landlord shall return the balance, if any, to the
Tenant.

 

 

8.3.3

The Tenant must indemnify the Landlord against any liability incurred by the
Landlord to any third party whose property is dealt with or disposed of by the
Landlord in the mistaken belief (which will

 

 

    18        

 

   Please Initial g   LOGO [g400499initial_19.jpg]

 

LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

 

be presumed unless the contrary is proved) that such property belonged to the
Tenant.

 

 

8.4

Notices

 

 

8.4.1

A notice given or required to be given under the Lease must be in writing.

 

 

8.4.2

A notice to the Tenant is only valid if given by hand or sent by registered post
to the Premises.

 

 

8.4.3

A notice to the Landlord is only valid if sent by registered post to the
registered office for the time being of the Landlord or any other address
notified by the Landlord to the Tenant.

 

 

8.4.4

Any notice will be treated as served:

 

 

  (a)

(for notice given by hand) immediately on the day upon which it is sent; and

 

 

  (b)

(for notice by registered post) twenty-four (24) hours after posting and in
proving it, it will be adequate to show that the envelope containing the notice
was addressed, stamped and posted.

 

 

8.5

Service of Process

 

Any process, by writ, summons or otherwise, shall be sufficiently served if
effected on:

 

8.5.1

the Landlord by registered post to its business address;

 

 

8.5.2

the Tenant by registered post to or by leaving or affixing it at the business
address or the Premises notwithstanding that it is returned by the post office
undelivered; or

 

 

8.5.3

the solicitor for the Landlord or the Tenant in the manner provided in this
Clause.

 

 

8.6

Prohibition against Offsetting

 

The Tenant must pay to the Landlord promptly as and when due, without demand,
deduction, set-off, or counterclaim, all sums due and payable by the Tenant to
the Landlord under the Lease. The Tenant must not exercise any right or claim to
withhold Gross Rent or any other sum payable under the Lease or any right or
claim to legal or equitable set-off.

 

8.7

Costs and Expenses

 

The Tenant agrees to pay the Landlord (on a full indemnity basis), immediately
on demand, all the Landlord’s costs and expenses (including without limitation,
legal fees) incurred:-

 

8.7.1

for drawing up, negotiating and completing Side Letter(s), if any;

 

 

8.7.2

for considering a request for any consent or approval by the Landlord (including
fees imposed by the Landlord’s consultants for advising the Landlord); and

 

 

8.7.3

as a result of a default by the Tenant of the Lease.

 

 

8.8

Remedial Measures

 

If the Tenant fails to observe or perform any obligations on its part in the
Lease, the Landlord may (but shall not be under any obligation to) without
prejudice to any of its other rights or remedies, carry out or cause to be
carried out such remedial measures as the Landlord thinks necessary. All costs
and expenses incurred by the Landlord together with Interest from the date of
expenditure until the date they are paid by the Tenant to the Landlord shall be
recoverable from the Tenant as if they were rent in arrears PROVIDED ALWAYS THAT
the Landlord shall not be liable to the Tenant for any loss, damage or
inconvenience directly or indirectly caused thereby.

 

    19        

 

  Please Initial g   LOGO [g400499initial_19.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

8.9

No Waiver

 

 

8.9.1

The Landlord’s consent or waiver to any default by the Tenant of its obligations
in the Lease is only effective if it is in writing. Mere knowledge or consent by
conduct (expressed or implied) of the landlord of such default by the Tenant
will not be implied or treated as a waiver.

 

 

8.9.2

Such consent or waiver by the landlord must not be taken as a consent or waiver
to another default by the Tenant of the same obligation or a default of another
obligation in the Lease.

 

 

8.9.3

The landlord will not be treated as waiving its right to proceed against the
Tenant in respect of any default by the Tenant of its obligations in the Lease,
if the Landlord accepts the Gross Rent or any other sum payable by the Tenant
under the lease.

 

 

8.10

Representations

 

 

8.10.1

The Lease forms the entire agreement between the Landlord and the Tenant
relating to the lease of the Premises.

 

 

8.10.2

The Landlord is not bound by any representations or promises with respect to the
Building, the Premises or the Park if they are not stated in the lease whether
written or oral, express or implied by common law, statute or custom or
otherwise.

 

 

8.10.3

The Tenant confirms that it has not agreed to or executed the Acceptance or any
Side letter(s) relying on any representation made by the landlord or on its
behalf which is not stated in the lease.

 

 

8.10.4

The Landlord and the Tenant each represents, warrants and undertakes that it has
full power and authority to enter into and perform the lease and the lease is
valid and binding on its part.

 

 

8.11

Tenants’ Guide

 

 

8.11.1

The Tenant must comply with the Tenants’ Guide and ensure that its employees,
agents, independent contractors and permitted occupiers comply with the Tenants’
Guide.

 

 

8.11.2

The Landlord may make and vary the Tenants’ Guide at any time.

 

 

8.11.3

The provisions of the Lease will prevail where there is inconsistency between
such provisions and the Tenants’ Guide.

 

 

8.12

Landlord may Assign

 

The landlord is entitled to transfer (whether by an assignment or novation) its
rights and obligations in the lease. Upon such transfer, the Tenant:-

 

  (a)

is treated to have consented to such transfer and must accept the transferee as
its new landlord;

 

 

  (b)

must release the Landlord from all its obligations under the lease, including
without limitation, the landlord’s obligation to refund the Security Deposit
Amount and other sums that the landlord is obliged to refund under the lease:

 

 

  (c)

must become a party to and sign the assignment or novation agreement in respect
of the lease with the Landlord and its transferee, if required by the landlord.
Such agreement will be prepared by the Landlord or its transferee at its own
cost: and

 

 

  (d)

if requested by the landlord, where the Security Deposit Amount is furnished by
way of a bank guarantee, procure a replacement bank guarantee to be issued in
favour of the transferee.

 

 

    20        

 

  Please Initial g   LOGO [g400499initial_20.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logobig.jpg]

 

8.13

Unenforceability and Severance

 

The illegality, invalidity or unenforceability of any provision in the Lease
under the law of any jurisdiction will not affect the legality, validity and
enforceability of that provision under the law of any other jurisdiction or the
legality, validity or enforceability of any of the other provisions in the
Lease.

 

8.14

Governing Law and Submission to Jurisdiction

 

 

8.14.1

The Offer Letter and the Lease are governed by Singapore law.

 

 

8.14.2

The parties agree to submit to the jurisdiction of the courts of the Republic of
Singapore.

 

 

8.14.3

Where the Tenant is a company that is neither incorporated nor registered in
Singapore:-

 

 

  (a)

the Tenant undertakes to deliver to the Landlord a copy of the letter issued by
the process agent to the landlord, consenting to irrevocably act as the Tenant’s
process agent, within seven (7) days of appointment, in a form approved by the
Landlord;

 

 

  (b)

the service of process on the Tenant is treated as completed upon leaving the
documents at the last known address of the process agent; and

 

 

  (c)

Clause 8.14.3 will not affect the right of the Landlord to serve process in any
other manner permitted by Law.

 

 

8.15

Contracts (Rights of Third Parties) Act Cap 538

 

Without prejudice to Clause 8.12, nothing in the Lease shall confer on any
person who is not party to the Lease a right to enforce any terms of the Lease
and the provisions of the Contracts (Rights of Third Parties) Act, Cap 538,
which might otherwise be interpreted to confer such rights to such persons shall
not apply and are expressly excluded from applying to the Lease and no consent
of any third party is required for any variation (including any release or
compromise of any liability) or termination of the Lease.

 

8.16

Limitation of Liability

 

Notwithstanding any contrary provision in the Lease, it is hereby agreed and
acknowledged that the Landlord is entering into this Lease in its capacity as
Trustee of A-REIT and not in its personal capacity. As such, any liability of or
indemnity given or to be given by the Landlord shall be limited to the assets of
A-REIT over which the Landlord has recourse and shall not extend to any personal
assets of the Landlord or any assets held by the Landlord as Trustee for any
trust other than A-REIT.

 

    21        

 

  Please Initial g   LOGO [g400499initial_21.jpg]

 

  LOGO [g400499spacetobe.jpg]



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]

 

 

TENANTS’ GUIDE

 

 

 

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 
117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  1             

 

   Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

INDEX

 

1.           DEFINITIONS & INTERPRETATION      4    2.           TENANT’S WORKS
- SUBMISSION OF PLANS TO LANDLORD’S REPRESENTATIVE      4      2.1   Types of
Plans      4      2.2   Plans – Contents & Other Requirements      4     
     2.2.1   Partitioning, False Ceiling Layout and Machines/Equipment Layout
Plans      4           2.2.2   ACMV Plans      5           2.2.3  
Plumbing/Sanitary Plans      6           2.2.4   Electrical Plans      6     
     2.2.5   Fire Alarm & Fire Protection Plans      6      2.3   Submission of
Plans      7    3.           TENANT’S WORKS - STRUCTURAL ENDORSEMENT      8   
4.           TENANT’S WORKS - APPROVAL OF AUTHORITIES      8    5.  
        TENANT’S WORKS – INSURANCE POLICIES      8    6.           TENANT’S
WORKS - EXECUTION OF TENANT’S WORKS      9      6.1   CONTRACTOR I SUPERVISOR   
  9      6.2   MANNER OF EXECUTION      9           6.2.1   GENERAL EXECUTION   
  9           6.2.2   GENERAL MANNER      10           6.2.3   PROHIBITIONS     
10           6.2.4   COMMON AREAS      10           6.2.5   INSTALLATIONS AT
ROOF-TOP      11           6.2.6   DISPOSAL OF DEBRIS      11           6.2.7  
USE OF TOILETS      12           6.2.8   USE OF CARGO LIFTS      12     
     6.2.9   COMPLIANCE WITH WORKPLACE SAFETY AND HEALTH ACT      12     
     6.2.10   COMPLIANCE WITH FIRE SAFETY ACT AND FIRE CODE      13     
     6.2.11   FIRE ALARM & FIRE PROTECTION SYSTEM      13           6.2.12  
SUPPLY OF ELECTRICITY AND WATER      14           6.2.13   MECHANICAL &
ELECTRICAL INSTALLATIONS      14           6.2.14   HACKING, DRILLING,
DEMOLITION & NOISYWORKS      15           6.2.15   PLUMBING & SANITARY WORKS   
  16           6.2.16   PARTITIONING WORKS      16           6.2.17   STRUCTURAL
WORKS      16           6.2.18   AIR-CONDITIONING INSTALLATION WORKS      17   
       6.2.19   CHILLED WATER SUPPLY SYSTEM (where applicable)      17     
     6.2.20   INSPECTION OF ADDITIONAL INSTALLATIONS      18    7.  
        TENANT’S WORKS - AS-BUILT PLANS      18    8.           INSTALLATIONS /
WORKS TO BE DONE BY TENANTS      18      8.1   THERMAL INSULATION & HEAT
EXTRACTION SYSTEMS      18      8.2   FIRE SAFETY INSTALLATIONS      18      8.3
  ELECTRICAL SWITCH & DISTRIBUTION BOARDS      19      8.4   ELECTRICAL
INSTALLATIONS      19      8.5   PLUMBING I SANITARY WORKS      19      8.6  
EXHAUST SHAFT I CHIMNEY (where applicable)      19      8.7   BTU METERS (where
applicable)      19    9.           MAINTENANCE BY TENANTS      19      9.1  
MAINTENANCE OF INTERNAL PREMISES      19      9.2   MAINTENANCE OF FIRE ALARM &
FIRE PROTECTION SYSTEM      20      9.3   MAINTENANCE OF BTU METERS AND EXHAUST
EQUIPMENT (where applicable)      20   

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  2

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

      9.3.1      BTU METERS    20       9.3.2      EXHAUST EQUIPMENTS    20 10.
          TENANTS’ USE OF THE PREMISES & OPERATIONS    21   10.1     
PROHIBITION AGAINST OBSTRUCTION    21   10.2      NO STORAGE OF COMBUSTIBLE
SUBSTANCES    21   10.3      TOXIC MATERIALS    21   10.4      DISPOSAL OF
DEBRIS, WATER & REFUSE    21   10.5      WASTE WATER DISCHARGE    23   10.6     
ADVERTISEMENTS & SIGNBOARDS    23   10.7      MACHINES & APPARATUS    23   10.8
     MINIMISING POLLUTION    24   10.9      MUSIC    24   10.10      NUISANCE   
24   10.11      ILLEGAL PURPOSE & NO RESIDENTIAL USE    25   10.12      NO
COOKING (not applicable where Permitted Use is for food and beverage)    25  
10.13      NO PETS, PESTS & ANIMALS    25   10.14      NO BLOCKAGE    25   10.15
     ODOURS    25   10.16      FLOOR LOADING    25   10.17      NOT TO OVERLOAD
INSTALLATIONS    26   10.18      CURTAINWALL    26   10.19      WINDOWS    26  
10.20      UNAUTHORISED SOURCE OF WATER    26   10.21      SERVICE I CARGO LIFTS
   26   10.22      NO SOLICITING    27   10.23      AUCTION SALES    27   10.24
     SECURITY OF PREMISES    27   10.25      SPECIALIST WARRANTIES    27   10.26
     LOADING & UNLOADING    27   10.27      GROUND FLOOR SLABS (where
applicable)    27   10.28      FIRE SAFETY ENVIRONMENT    28   10.29      USE OF
COMMON PROPERTY & TERRACE AREAS    28   10.30      TELEVISION ANTENNAE I
SATELLITE DISH    28   10.31      PARKING OF VEHICLES    28   10.32      OUTER
DOORS OF THE BUILDING    29 11.           REINSTATEMENT WORKS    29 12.  
        LANDLORD’S RIGHTS OF ACCESS & RIGHTS TO CARRY OUT WORKS    30 13.  
          INFORMATION ON GREEN INITIATIVES    31   13.1      TENANTS’ RECYCLYING
PROGRAMME GUIDE    31      Waste collections    31   3Rs POLICY - REDUCE I REUSE
I RECYCLE    31  

REDUCE

   31  

REUSE

   32  

RECYCLE

   32   13.2      WATER CONSERVATION    32   13.3      Energy Conservation    33
14.           CONTACT INFORMATION    34   14.1      MAINTENANCE PERSONNEL    34
  14.2      24-HOUR EMERGENCY SERVICE    35

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  3

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

TENANTS’ GUIDE

1.         DEFINITIONS & INTERPRETATION

 

1.1

Unless the context otherwise requires, all definitions, terms and references
used in this Tenants’ Guide will have the same meanings given to them in the
Standard Terms, Covenants and Conditions which is attached as Appendix 1 of the
Landlord’s Letter of Offer. References to ‘Tenants’ and ‘Tenants’ in the
Tenants’ Guide shall include the singular meaning, being ‘Tenant’ and
‘Tenant’s’.

 

1.2

If Tenants require the consent or approval of the Landlord for any action,
Tenants must obtain it in writing (whether directly from the Landlord or through
the Landlord’s designated representative, Ascendas Services Pte Ltd (“ASPL”)
before starting to take that action.

 

1.3

All action required to be undertaken by Tenants pursuant to this Tenants’ Guide
shall be at Tenants’ own cost and expense. Interest is payable on all amounts
due and owing by the Tenants pursuant to this Tenants’ Guide. All such costs and
expenses and Interest are recoverable from Tenants as if they were rent in
arrears.

2.         TENANT’S WORKS - SUBMISSION OF PLANS TO LANDLORD’S REPRESENTATIVE

 

2.1 Types of Plans

When seeking the approval of the Landlord to proposed Tenant’s Works, Tenants
shall submit all relevant plans to ASPL including the following (where
applicable):

 

  2.1.1

Partitioning, False Ceiling Layout and Machines/Equipment Layout Plans;

 

  2.1.2

Air-Conditioning and Mechanical Ventilation (“ACMV”) Plans;

 

  2.1.3

Plumbing & Sanitary Plans;

 

  2.1.4

Electrical Plans; and I or

 

  2.1.5

Fire Alarm & Fire Protection Plans.

 

2.2 Plans – Contents & Other Requirements

Tenants shall ensure that relevant plans submitted comply with the following:

 

  2.2.1

Partitioning, False Ceiling Layout and Machines/Equipment Layout Plans

 

  (a)

The above plans are to indicate:

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  4

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  i.

Dimensions of the Premises and rooms in the Premises including height of each
room.

 

  ii.

Layout of the non-combustible partitions and false ceilings.

 

  iii.

The usage of all the floor space.

 

  iv.

The type of materials to be used.

 

  v.

Exact location, descriptions, dimensions (length, breath & height) and operating
weight of proposed machineries and plant installations. Vibration and sound
insulation details must also be shown.

 

  vi.

Dimensions and locations of storage areas, storage racks, passageways, overhead
cranes, washing facilities including water supply pipes, waste pipes, exhaust
fans, works benches and means of escape in case of fire.

 

  vii.

Location of exit lightings, exit and directional signs. State whether signs are
proposed or existing.

 

  viii.

Location of fire extinguishers. Types and ratings of the fire extinguishers
should also be indicated. To state whether they are proposed or existing.

 

  (b)

All submitted plans shall be coloured as follows:

 

  *

Partitions and false ceilings – Brown.

  *

Fire extinguishers, exit and directional signs – Red.

  *

Existing partitions and ceilings to be removed – Yellow dotted line.

  *

Machineries and plant installations – Blue.

  *

Work benches – Brown.

 

  2.2.2

ACMV Plans

 

  (a)

The above plans are to indicate:

 

  i.

Layout and dimension of all ductings and equipment to be installed.

 

  ii.

Sectional elevation of all ductings and equipment to be installed.

 

  iii.

Mounting and suspension details of all installations.

 

  iv.

The schedule of equipment outlining the cooling capacity, air flow, weight and
dimension and insulation work against

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  5

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

condensation (where necessary). Indicate in as-built drawings the room
temperature set-point and to maintain room temperature within the Premises at
23°C +/- 1°C.

 

  v.

All new and existing positions of air-conditioning ducts, air diffuser and
return-air outlet must be clearly and correctly located on plans.

 

  (b)

All drawings must be appropriately coloured and legended.

 

  (c)

If Tenants are required to perform air balancing in the Premises after
completion of the Tenant’s Works, Tenants shall submit an air balancing report
to ASPL for Landlord’s records.

 

  2.2.3

Plumbing/Sanitary Plans

Plans and sectional elevations of the plumbing works must be shown and
appropriately coloured, dimensioned and legended.

 

  2.2.4

Electrical Plans

 

  (a)

The above plans are to indicate:

 

  i.

Exact position of the distribution board on the interior layout plans.

 

  ii.

Single-line-diagram drawn by a licensed electrical contractor/engineer showing
clearly the power and lighting circuits proposed.

 

  iii.

Locations of exact positions of all new and existing lighting/power points.

 

  (b)

Submission of Electrical Plans must be made on standard application forms
obtainable from Landlord or ASPL and a non-refundable processing fee of $200.00
(exclude prevailing GST) to made payable to the Landlord.

 

  (c)

5 sets of single line diagrams, layout plans of all installations and AL
Electrical Forms or AL Elect 4 Form shall be submitted (where applicable).

 

  2.2.5

Fire Alarm & Fire Protection Plans

 

  (a)

The above plans (to be submitted to ASPL prior to submission to the Authorities)
should include:

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  6

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  i.

A plan duly endorsed and certified by a Professional Engineer (as defined in
paragraph 3 below) (Mechanical) indicating the exact positions of all new and
existing sprinkler heads or heat detectors.

 

  ii.

The certification by the Professional Engineer (as defined in paragraph 3 below)
on the proposed plans should be as follows:

“I,                                                     , hereby confirm and
certify that the addition I alteration to the automatic fire sprinkler I
detector installation will be designed in accordance with the accepted Code of
Practice and upon completion of work, I will inform the relevant authorities by
issuing a Certificate of Supervision.”

 

  (b)

Submission of Fire Alarm & Fire Protection Plans must be made on a standard
application form obtainable from the Landlord or ASPL.

 

  (c)

4 sets of schematic and layout plans must be submitted.

 

2.3 Submission of Plans

 

  2.3.1

All submitted plans must be accompanied by a covering letter attentioned to
‘Ascendas Services Pte Ltd’ at the following address:

 

  

TECHVIEW

(AREIT)

        

Kaki Bukit TechPark II,    

1 Kaki Bukit View ,

(S) 415941

     

 

  2.3.2

The covering letter should include the following:

 

  (a)

Address of the Premises at which Tenant’s Works are proposed to be carried out.

 

  (b)

Number of sets of drawings submitted.

 

  (c)

Name and contact number of the person responsible for the plans.

 

  2.3.3

At least 4 sets of fully dimensioned plans in A1 or A2 size must be submitted.
The Landlord will retain 2 sets of the plans for records.

 

  2.3.4

Each set of plans must show the following:

 

  (a)

The subject unit within the Premises in relation to the particular floor where
the unit is located.

 

  (b)

Plans, sections and elevations of the proposed Tenant’s Works (Scale 1:50 or
1:100)

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  7

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  2.3.5

All proposed Tenant’s Works must be coloured, all existing Tenant’s Works
proposed to be demolished or dismantled shall be shown in yellow dotted lines.

 

  2.3.6

All plans submitted must be stamped and signed by Tenants. The full name and
designation of the signatory should also be clearly indicated on the plans.

 

  2.3.7

The plans should bear the name and signature of the qualified person (defined in
the Building Control Act, Cap 29) (“Qualified Person”) preparing the plans.

3.         TENANT’S WORKS - STRUCTURAL ENDORSEMENT

Where the proposed Tenant’s Works involves the structural integrity of the
Building, the plans shall be endorsed by a professional engineer as follows:

“I have inspected the building and investigated its overall structure and, in my
opinion, the building is capable of resisting the forces and moments which may
be increased and altered by reason of the repairs, alterations or additions
shown on these plans. I will also supervise the works and submit a Certificate
of Supervision upon completion of the works.”

Such professional engineer shall have a valid practicing certificate issued
under the Professional Engineers Act (Cap. 253) (“Professional Engineer”).

4.         TENANT’S WORKS - APPROVAL OF AUTHORITIES

 

4.1

Tenants must obtain, keep in force and furnish to the Landlord all necessary
approvals from the Authorities for the purpose of carrying out the proposed
Tenant’s Works.

 

4.2

Tenants must obtain clearance forms from the relevant Authorities and must
submit the same to ASPL before commencement of the Tenant’s Works. Tenants must
ensure that all the Tenant’s plans are approved by the relevant Authorities
prior to commencement of Tenant’s Works including obtaining the approval of all
Partition and Fire Alarm Plans from the Fire Safety Shelter Bureau. Where the
Tenants apply and obtain the necessary approvals on the plans electronically,
Tenants must submit 2 sets of the plans endorsed by the Professional Engineer
with the Fire Safety Certificate Reference number indicated on the plans.

 

4.3

All plans submitted to ASPL will only be checked for compliance with the
Landlord’s requirements and approval by the Landlord is not to be construed to
be approval by the relevant Authorities.

 

4.4

Tenants must also obtain, keep in force and furnish to the Landlord the Fire
Safety Approval (i.e. the Fire Safety Certificate).

5.         TENANT’S WORKS – INSURANCE POLICIES

 

5.1

Before the commencement of the Tenant’s Works, Tenants must effect and maintain
an all risks policy and a comprehensive public liability insurance policy

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  8

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

against claims for personal injury, death or property damage or loss arising out
of the Tenant’s Works, each in an amount of not less than S$2,000,000.00 (or
such higher amounts as required by the Landlord) in respect of any one
(1) occurrence, for the period from the commencement to completion of the
Tenant’s Works.

 

5.2

The policy must be taken out and maintained at the Tenants’ cost with a
reputable insurance company, naming the Landlord and the Tenants’ contractors as
co-insured parties for their respective rights and interests.

 

5.3

A copy of the policy must be given to the Landlord by the Tenants, on demand.

 

 

6.         TENANT’S WORKS - EXECUTION OF TENANT’S WORKS

6.1        CONTRACTOR I SUPERVISOR

 

6.1.1

Tenants shall obtain the prior approval of the Landlord to the appointment of
any contractor or consultant for the purpose of carrying out the Tenant’s Works.
The Landlord shall be reasonable in considering the appointment of any such
contractor or consultant

 

6.1.2

Tenants shall engage appropriate Qualified Persons to design and supervise the
Tenant’s Works. Tenants are required to maintain the appointment of such
supervisor throughout the duration of the Tenant’s Works, who shall be
responsible for the supervision and conduct of workmen and to take instructions
from the Landlord and ASPL.

 

6.1.3

In the event that the Tenants’ contractors or subcontractors create a nuisance
or persistently ignore the Landlord or ASPL’s instructions, such contractors and
I or subcontractors would not be granted access into the Building and the
Premises.

 

6.1.4

Tenants shall ensure that Tenants’ contractors and subcontractors do not allow
any of its workmen to use the Premises as a dormitory (temporary or otherwise)
or for any residential purposes whatsoever.

 

6.2 MANNER OF EXECUTION

 

6.2.1 GENERAL EXECUTION

Tenants must carry out and complete the Tenant’s Works as follows:

 

  (a)

in accordance with the plans and specifications approved by the Landlord, the
architect, engineer or consultant appointed pursuant to Clause 4.1.3 of the
Covenants (if appointed) and the Authorities;

 

  (b)

in a good and workmanlike manner in accordance with good building practice and
with due diligence;

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  9

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (c)

so as not to cause any obstruction, interference or any nuisance to other
tenants or occupiers of the Building I Park and the surrounding areas; and

 

  (d)

in compliance with the Law.

 

6.2.2

GENERAL MANNER

 

In carrying out the Tenant’s Works, Tenants shall ensure that:

 

  (a)

any rough and wet works are to be kept to a minimum and carried out within the
Premises;

 

  (b)

the Tenant’s Works do not create excessive dust or noise and do not produce
hazardous conditions;

 

  (c)

all painting works are carried out after office hours and with necessary
equipment to facilitate ventilation or otherwise (subject to Landlord’s prior
approval) odorless paint is used;

 

  (d)

the Premises and other areas affected by the Tenant’s Works are maintained clean
and free from all pests at all times; and

 

  (e)

at all times the permissible floor loading of the Building is not exceeded.

 

6.2.3

PROHIBITIONS

 

Tenants shall NOT, in any case:

 

  (a)

alter in any way the external appearance of the Premises including but not
limited to the color and type of all external parts of the Premises, including
without limitation, doors, windows, walls and grilles;

 

  (b)

store materials outside the Premises or in the Common Property, even if storage
is temporary;

 

  (c)

support Tenants’ installations of equipment, ducting, racks etc. onto the
structural members above Tenants’ floor;

 

  (d)

use hold-down bolts to fasten the Tenants’ equipment onto the floor of the
Premises which penetrates more than 50mm into the floor slab of the Premises; or

 

  (e)

dispose of leftover cement mortar/slurry in water closets, basins or floor traps
in the Premises.

 

6.2.4

COMMON AREAS

 

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  10

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (a)

All Tenant’s Works shall be carried out only within the Premises and no Tenant’s
Works shall be permitted outside the Premises or in the Common Property. Tenants
must obtain the prior approval of the Landlord before commencement of any works
outside the Premises or in the Common Property.

 

  (b)

Subject to the Landlord’s prior approval on such works, Tenants shall ensure
that adequate protection is provided to all finishes and installations in the
Common Property (such as doors, lifts and wallpapers) to prevent damage caused
by the Tenant’s Works in the Common Property.

 

  (c)

All workmen of the Tenants’ contractors and subcontractors are to be confined
within the Premises and are not to loiter in the Common Property (such as the
lobbies or staircases) during their break times.

 

6.2.5

INSTALLATIONS AT ROOF-TOP

 

Where the Landlord approves any installation works at the roof-top of the
Building, Tenants must strictly comply with the following:

 

  a)

Hacking of and drilling into the roof slab is STRICTLY PROHIBITED;

 

  b)

All installations on the roof-top must sit on a concrete plinths of at least 150
mm thick and be properly spring loaded and buffered if necessary, to prevent any
transmission of vibration to the premises below;

 

  c)

All pipeworks must run at least 300 mm above the surface of the roof-top; and d)
All installations must be screened from view with appropriate materials to match
the existing fa9ade of the Building.

 

6.2.6

DISPOSAL OF DEBRIS

 

 

  (a)

Tenants shall ensure that all debris created by the Tenant’s Works is disposed
of at the end of every day.

 

  (b)

The Landlord may require that Tenants bring onto the Premises a refuse bulk bin
to contain such debris.

 

  (c)

Debris must be contained at places designated by the Landlord pending disposal.
Disposal of debris at the Landlord’s bin centre is strictly prohibited.

 

  (d)

Alternatively, the Landlord may, at its sole discretion, provide a central bulk
bin for containment of the debris arising from the Tenant’s Works and charge the
Tenants for the disposal.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  11

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

6.2.7

USE OF TOILETS

 

Tenants shall ensure that cement is not mixed in the toilets (whether the
toilets are part of the Premises or outside). The Landlord may impose liquidated
damages of $500.00 on Tenants for each such incident in breach of this
sub-paragraph.

 

6.2.8

USE OF CARGO LIFTS

 

Tenants shall ensure that only cargo lifts are used to convey materials and
debris and that passenger lifts are not to be used for this purpose. Cargo lifts
must be adequately boarded and protected before use by Tenants.

 

6.2.9

COMPLIANCE WITH WORKPLACE SAFETY AND HEALTH ACT

 

  (a)

Tenants shall ensure that it and its contractors, subcontractors and I or
consultants fully comply with the Workplace Safety and Health Act (Cap.
354A)(“WSH Act”) and the Workplace Safety and Health(Risk Management)
Regulations.

 

  (b)

Tenants shall ensure that its contractors, subcontractors and consultants
engaged to carry out the Tenant’s Works have achieved at least a bizSAFE Level 3
certification.

 

  (c)

Without prejudice to paragraph 6.2.9(a) above, Tenants shall ensure its
contractors submit to ASPL a risk assessment report for the proposed Tenant’s
Works together with relevant safe work procedures, method statements, list of
Tenants’ contractors and subcontractors and the Professional Engineer’s
endorsement of Tenant’s Works BEFORE commencement of Tenant’s Works.

 

  (d)

Without prejudice to paragraph 6.2.9(a) above, hot work permits have to be
submitted to and approved by the Landlord before the commencement of hot works.
Hot works are to be kept to the minimum in order to reduce fire risk and to
avoid the activation of the fire alarm system in the Building. The Landlord may
impose a penalty of $500 per incident for false or accidental activation of the
fire alarm or fire sprinkler system.

 

  (e)

All hoisting works must comply with the Factories Act (Cap. 104, repealed),
where applicable, and/or the WSH Act, all relevant regulations and Authorities’
guidelines and directives. For example, Tenants must ensure that fire safety
equipment such as harnesses, safety belts, safety helmets, safety gloves, air
masks and safety glasses are provided during such hoisting works. All
documentation to certify hoisting works, including insurance policies, risk
assessment reports and methods of statements are to be submitted to ASPL prior
to commencement of such works.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  12

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (f)

Tenants may refer to the Ministry of Manpower website for more information on
the WSH Act.

 

 

6.2.10

COMPLIANCE WITH FIRE SAFETY ACT AND FIRE CODE

 

 

  (a)

Tenants shall ensure that it and its contractors and/or consultants fully comply
with the Fire Safety Act (Cap. 109A), the Fire Code (“Fire Code”) issued by
Singapore Civil Defence Force (“SCDF”) and all other relevant regulations.

 

  (b)

No obstruction to fire escape routes, hose reels, and other fire-fighting
equipment is allowed during the Tenant’s Works.

 

  (c)

The Fire Code regulates the allowable space between the suspended ceiling and
the soffit of the concrete floor above. Combustible materials are not allowed
within the ceiling space. Materials for ceiling construction should be of
non-combustible materials approved by the Fire Service Shelter Bureau.

 

  (d)

The Fire Code also stipulates the position of walls and partitions in relation
to sprinkler heads which Tenants have to comply with.

 

  (e)

The interior layout of the Premises must be designed in such a manner so as not
to obstruct existing fire escape corridors and/or fire-hose reel cabinets.

 

6.2.11

FIRE ALARM & FIRE PROTECTION SYSTEM

 

 

  (a)

As the fire alarm system in the Building is linked to SCDF through the
Landlord’s monitoring station, Tenants are to obtain prior approval from the
Landlord to rewire, replace or modify any existing fire alarm fixtures and
fittings or to install additional fire alarms systems.

 

  (b)

Tenants are not to modify, alter, add on or interfere in any way with the
automatic sprinkler system or heat detector system or speakers for the Life­
Safety Public Addressing System (all of which have been designed according to
the requirements of the Fire Code) without the Landlord’s prior approval.

 

  (c)

The Premises have been installed with the required number of sprinkler heads
(where applicable) in accordance with the Fire Code. Any additions or
alterations to such sprinkler heads will have to be approved by the Landlord.
Positions of new or relocated sprinkler heads must be designed and installed by
a Professional Engineer engaged by Tenants, and the installation thereof shall
be in strict compliance with all relevant regulations including the Fire Code.

 

  (d)

Tenants must obtain the prior approval of the Landlord to isolate the Building’s
fire protection system. If the Landlord grants such approval and subject to any
other terms and conditions the Landlord may impose, Tenants shall comply with
the following when isolating the Building’s fire protection system:

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  13

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (i)

isolation is implemented only for works affecting the ceiling of the Premises;

 

  (ii)

isolation should be kept to a minimum and carried out from 8 am – 6 pm from
Mondays to Saturdays only and cannot be carried out during Sundays and Public
Holidays;

 

  (iii)

notification should be given to the Landlord in writing at least three (3)
business days prior to the isolation;

 

  (iv)

Tenants must engage a fire protection contractor approved by the Landlord to
carry out the draining and recharging of the sprinkler system in the presence of
ASPL at the Tenant’s own costs; and

 

  (v)

in addition to the said contractor’s charges, Tenants shall pay the Landlord’s
charges for draining of sprinkler system of $400.00 (exclusive of prevailing
GST) per occasion.

 

6.2.12

SUPPLY OF ELECTRICITY AND WATER

 

 

  (a)

All electrical installations (such as electrical meters, tap out boxes, wirings,
etc.) shall be carried out by Tenants. No such installations may commence until
Tenants have submitted the electricity application to the Landlord and obtained
the Landlord’s approval on the same.

 

  (b)

If Tenants require an electrical design load higher than that available at the
Premises, Tenants shall make an application to the Landlord. Such application
will be considered by the Landlord only if there is excess capacity and if
approved, shall be subject to terms and conditions stipulated by the Landlord.
Tenants are to bear all costs and expenses in connection with the supply of the
said higher load. The Landlord shall not be responsible for any delay in the
commencement of Tenants’ operations arising from Tenants’ requirement for a
higher electricity design load.

 

  (c)

Tenants are required to apply for potable I non-potable water from PUB if the
relevant Tenant’s water consumption is more than 500 cubic metres per month.

 

  (d)

Tenants are prohibited from tapping the Landlord’s emergency electrical and
generator supply.

 

  (e)

All plumbing works to procure additional water supply, including the
installation of water meters, shall be undertaken by Tenants.

 

6.2.13

MECHANICAL & ELECTRICAL INSTALLATIONS

 

 

  (a)

Tenants must obtain the Landlord’s approval to all proposed mechanical and
electrical (“M&E”) installations. When seeking the Landlord’s approval, Tenants

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  14

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

must submit detailed drawings, plans and method statement for the proposed
installations and the endorsement of a Professional Engineer.

 

  (b)

Tenants shall bear all costs arising from M&E installations, including the
installation, maintenance, calibration, repair and operation of the M&E
installations such as BTU meters, pump-sets, dehumidifiers, flow meters, etc.

 

  (c)

All wirings (to be colour coded) must be concealed and housed in steel conduits
according to Power Grid’s requirements and regulations.

 

  (d)

Access into the Building’s service risers must be arranged with the Landlord and
any work carried out within the service risers must be with the Landlord’s prior
approval.

 

  (e)

All electrical works must be undertaken by an Energy Market Authority­
registered electrician or contractor (“LEW’) and the installation must be tested
by the LEW.

 

  (f)

Direct tapping from the Landlord’s main air-conditioning duct is not permitted,
unless the Landlord’s prior approval granted.

 

  (g)

All pipes or ducts, if any, shall be installed in the vertical service ducts
provided or properly located and concealed from view to the Landlord’s
satisfaction.

 

  (h)

Electricity drawn from the power points located along the common corridors shall
be via properly-fused electrical plugs. Under no circumstances will drawing
power supply by insertion of exposed wiring terminals into the plug sockets be
allowed.

 

6.2.14

HACKING. DRILLING, DEMOLITION & NOISY WORKS

 

 

  (a)

Tenants are prohibited from carrying out Tenant’s Works involving hacking of the
floors, walls, beams or any other structural elements of the Premises, the
Building or the Park unless the Landlord’s approval is granted. Tenants are
further STRICTLY PROHIBITED from carrying out hacking or cutting through
pre-stressed concrete flooring of the Premises or the Building.

 

  (b)

Subject to Landlord’s consent to any proposed hacking works, Tenants shall
inform the Landlord before the commencement of any hacking, drilling, demolition
and noisy works.

 

  (c)

Subject to Landlord’s consent to any proposed hacking works, where Tenants
propose to carry out Tenant’s Works involving hacking, drilling and/or
demolition works, Tenants shall install proper portable ventilation fans before
the commencement of such Tenant’s Works.

 

  (d)

Subject to Landlord’s consent to any proposed hacking works and paragraph
6.2.14(e) below, all hacking, drilling, demolition and noisy works are to be

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  15

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

carried out after office hours (i.e. after 6.00 pm on Weekdays and after 2.00 pm
on Saturdays or on Sundays and Public Holidays).

 

  (e)

Subject to Landlord’s consent to any proposed hacking works, where the hacking,
drilling demolition and noisy works will affect other tenants operations, the
Tenants shall ensure that the business hours of the said tenants are observed.

 

6.2.15

PLUMBING & SANITARY WORKS

 

 

  (a)

All plumbing and sanitary works (including works to the existing plumbing and
sanitary system) shall be designed by a Professional Engineer engaged by the
Tenants and carried out and installed by a PUB-licensed plumber, all at the
Tenants’ cost and expense. Such design and installation shall be in strict
compliance with regulations and requirements of the relevant Authorities.

 

  (b)

All floor traps, grease traps, rain water down pipes, waste pipes, water supply
pipes and closets must be made accessible to the Landlord and ASPL for
maintenance in the event of any chokage to common pipes.

 

6.2.16

PARTITIONING WORKS

 

 

  (a)

If the Tenants are carrying out partitioning works, the Tenants are required to:

 

  (i)

seal-up all supply and return grilles to prevent infiltration into the main
air-con dueling system;

 

  (ii)

install proper portable ventilation fans before the commencement of the Tenant’s
Works;

 

  (iii)

ensure that all sideboards or cupboards along the window bays must have a height
no higher than the windowsill; and

 

  (iv)

ensure that all partitions abutting the window frames must tenninate at the
window mullion and shall not be of a greater depth than the width of the
mullion.

 

(b)

In carrying out partitioning works, the Tenants are prohibited from puncturing
of any component of the aluminum window frame to facilitate fixing dry wall
partitions.

 

(c)

All fixed partitions and all built-in cupboards terminating at window panels
must not hinder the full opening of hinged windows.

 

6.2.17

STRUCTURAL WORKS

 

Where the proposed works involve the structure of the Building (e.g. coring
through reinforced concrete floors) and have been approved by the Landlord, the
Tenant shall

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  16

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

engage, where possible, the services of the Landlord’s original structural
consultant for the Building.

 

6.2.18

AIR-CONDITIONING INSTALLATION WORKS

 

 

(a)

Tenants may install air-conditioning units and equipment only at areas
designated by the Landlord (e.g. rooftop of the Building, where so designated)
or at areas approved before hand by the Landlord.

The Landlord may require Tenants to install screens to ensure that the air
conditioning units and/or equipment are not aesthetically pleasing.

 

(b)

Tenants must engage contractors licensed by the relevant Authorities to carry
out air balancing within the Premises and the Building (where applicable) after
installation(s) of air-conditioning system(s).

 

(c)

Tenants must ensure that the temperature of the air-conditioning unit(s) is
capped at 23 +/- 1 °C.

 

(d)

Tenants shall carry out proper insulation works to ensure that their use of air­
conditioners do not result in condensation, both inside and outside the
Premises.

 

(e)

Tenants shall provide sufficient return air grilles for all rooms partitioned
(design to be approved by appropriate Qualified Person).

 

(f)

Where the cooling capacity of an air-conditioning system installed by Tenants
exceeds 30 kW, the Tenants shall obtain the prior endorsement of a Professional
Engineer.

 

6.2.19

CHILLED WATER SUPPLY SYSTEM (where applicable)

 

 

(a)

Tenants are not allowed to install or connect any monitoring or control systems
to the Landlord’s chilled water supply and/or return pipes.

 

(b)

Tenants are not allowed to tap chilled water at the chilled water supply and
return risers, AHUs and headers unless the Landlord has granted its prior
approval. If the Landlord grants such approval, the Tenants shall comply with
the following:

 

  (i)

Tenants shall be responsible for flushing the lines, making good all faults
and/or damage arising from the tapping of chilled water and making good all
faults and/or damage caused by installation, operation, maintenance and repairs
of Tenant’s chilled water fan coil units and air-cooled VRV air-conditioning
units;

 

  (ii)

Tenants are required to conduct a water test of the relevant segment by a
chilled water lab tester approved by relevant the Authorities before tapping on
to the chilled water;

 

  (iii)

Tenants shall ensure that the test results comply with the standards set by the
Landlord and I or the relevant chilled water supplier; and

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  17

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (iv)

Tenants shall conduct another test at the conclusion of the tapping exercise and
Tenants shall ensure that the test report is in accordance with the Landlord and
I or the chilled water supplier’s requirements. In the event the test report
results do not comply with the Landlord’s and /or the chilled water supplier’s
requirements, Tenants shall at their own cost carry out necessary remedial
actions to comply with such requirements.

 

6.2.20

INSPECTION OF ADDITIONAL INSTALLATIONS

 

Where Tenants have carried out installations in the Premises (including
installations Tenants are required to carry out under paragraph 8 below),
Tenants shall not commence operations until AFTER a final inspection of Tenants’
installations has been carried out by the Landlord and final approval on such
installations have been given by the Landlord.

7.         TENANT’S WORKS - AS-BUILT PLANS

On completion of the Tenant’s Works, a complete set of plans showing the
AS-BUlLT AND AS-INSTALLED condition and recording the exact locations of all
partitions, wirings, pipe, air-conditioning systems, air-conditioning ducts,
inlets and outlets, grease traps, exhaust fan systems, fire protection devices
and all other fittings and fixtures installed by the Tenants must be submitted
to Landlord.

8.         INSTALLATIONS / WORKS TO BE DONE BY TENANTS

 

8.1 THERMAL INSULATION & HEAT EXTRACTION SYSTEMS

 

8.1.1

Tenants are required to install adequate thermal insulation to the external
walls, floors and ceilings within or outside the Premises and heat extraction
systems if the Tenants’ activities results or may result in:

 

  (a)

moisture condensation on the floors, ceilings or walls of the Premises,
adjoining premises or Common Property or other parts of the Building; or

 

  (b)

generation of excessive heat or heat which causes or may cause undue discomfort
to the Landlord, its other tenants or the occupiers of any adjoining or other
premises in the Building I Park and I or surrounding buildings.

 

8.1.2

All thermal insulation and heat extraction systems require the Landlord’s prior
approval on the thermal insulation materials and the proposed method of
installation.

 

8.2 FIRE SAFETY INSTALLATIONS

 

8.2.1

Tenants shall, where necessary, install and maintain exit lightings, exit signs
at staircases, exit passage ways and the exits of the Premises and any fire
safety signage in accordance with the requirements of the Fire Code and other
relevant regulations.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  18

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

8.2.2

Tenants shall carry out such modification work on the existing fire alarm system
(including wirings) or existing fire protection system (including sprinklers and
hose reels) in the Premises as necessary to suit Tenants’ operations and to
comply with the Fire Code, including the installation of additional wiring and
connections of the sprinklers and fixtures to the Landlord’s common fire alarm
system.

 

8.2.3

Tenants shall install the required fire extinguishers in the Premises with
labels approved by TOV SOD PSB Pte Ltd (‘PSB’) or SPRING Singapore in accordance
with the Fire Code and other relevant regulations.

 

8.3 ELECTRICAL SWITCH & DISTRIBUTION BOARDS

Tenants shall install electrical switch board and distribution board and other
similar equipment as directed by the Landlord to the Premises including, without
limitation, overcurrent protective devices in the Landlord’s switch room in the
Building and overcurrent and earth-leakage protective devices in the Premises.

 

8.4 ELECTRICAL INSTALLATIONS

All electrical installations (such as private electrical meters, wirings, cable
trays, etc.) shall be carried out by Tenants.

 

8.5 PLUMBING / SANITARY WORKS

Tenants are required to carry out all plumbing and sanitary works at or for the
Premises.

 

8.6 EXHAUST SHAFT / CHIMNEY (where applicable)

The Tenant shall, if required and after obtaining the consent of the Landlord,
install at the opening and at such other intervals, as may be necessary, of the
dedicated exhaust shaft I chimney to the Premises its own exhaust equipment,
fans, and other necessary equipment and utility connections for the proper and
efficient extraction of gases or steam from the dedicated exhaust shaft I
chimney. When carrying out such installation works, the Tenant shall comply with
Clause 6.2.5 above. Tenants shall pay the Landlord for any electricity used by
the Tenants on the roof top at a rate to be determined by the Landlord.

 

8.7 BTU METERS (where applicable)

Tenants shall install British Thermal Unit (“BTU”) meter(s) for the measurement
of Tenants’ chilled water consumption. In the event the BTU meter(s) fails for
any reason whatsoever, the billing shall be based on Tenants’ average
consumption over the preceding 3 months (or any other period determined by
Landlord) before such failure.

9.         MAINTENANCE BY TENANTS

 

9.1 MAINTENANCE OF INTERNAL PREMISES

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  19

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

9.1.1

Tenants shall maintain all parts of the Premises including but not limited to:

  (a)

internal light fittings and equipment/fittings;

  (b)

floor traps

  (c)

grease traps (where applicable)

  (d)

sumps

  (e)

exhaust shaft I chimney

  (f)

electrical distribution boards (including remedying electrical faults);

  (g)

doors to the Premises; and

  (h)

windows in the Premises.

 

9.1.2 For such maintenance, Tenants may either engage the Landlord’s contractor
or the Tenants’ own contractor. Any costs incurred shall be borne by Tenants.

 

9.1.3

Tenants shall, upon the request of the Landlord, produce the maintenance and
service records for the floor and grease traps, sumps and exhaust shaft I
chimney. (where applicable)

 

9.2 MAINTENANCE OF FIRE ALARM & FIRE PROTECTION SYSTEM

 

9.2.1

Tenants are responsible for the proper maintenance of the fire alarm devices
within the Premises. Tenants are to ensure that the fire alarm system is
serviced monthly and maintained in good condition at all times and in accordance
with the Fire Code.

 

9.2.2

Tenants shall maintain the fire protection system in the Premises (including
fire extinguishers, sprinkler system and fire hose reel systems) as required by
the Authorities and in accordance with the Fire Code, whether such installations
and equipment were provided by the Landlord or otherwise. Tenants are required
to pay all fee(s) in connection with the maintenance of the fire protection
system in the Premises including payment of fee(s) of SCDF for attending to any
false alarms which originated from the system in the Premises.

 

9.2.3

Tenants shall regularly maintain all fire equipment and installations and ensure
that all replacement parts are made of material of similar or better quality in
accordance with the Fire Code.

 

9.3

MAINTENANCE OF BTU METERS AND EXHAUST EQUIPMENT (where applicable)

 

9.3.1

BTU METERS

 

Tenants shall maintain the BTU meter(s) serving the Premises regularly including
arranging the calibration of the BTU meter(s) by the original manufacturer
(‘OEM’) or its authorized agent.

 

9.3.2

EXHAUST EQUIPMENTS

 

Tenants shall be solely responsible for the efficient operation and proper
maintenance of exhaust shafts and chimneys and the installed exhaust equipment,
fans and any other necessary equipment and utility connections.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  20

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

10.       TENANTS’ USE OF THE PREMISES & OPERATIONS

 

  10.1 PROHIBITION AGAINST OBSTRUCTION

 

10.1.1

Tenants shall not to cause any obstruction of any kind to the Common Property
(including common stairways passageways and other common parts in the Building),
other premises in the Building, the Building I Park and/or surrounding buildings
including common driveways and ramp.

 

10.1.2

The Landlord shall have full right and liberty and absolute discretion to remove
and clear any obstruction and all costs and expenses incurred thereby shall be
recoverable from Tenants. The Landlord shall not be liable to Tenants or any
third party for any loss, damage or inconvenience caused by such removal.

 

10.1.3

If at any time the Tenant breaches this paragraph, the Tenant shall pay the
Landlord the minimum sum of S$1,000.00 from the date of notification of the
breach and for each and every day thereafter during which any part of the
aforesaid areas shall remain obstructed.

 

10.2 NO STORAGE OF COMBUSTIBLE SUBSTANCES

 

10.2.1

Tenants shall not place or store any toxic, dangerous, inflammable, explosive or
combustible substance in the Premises, in the Common Property or anywhere in the
Building except with the prior consent of the Landlord and the Authorities
(where required).

 

10.2.2

Tenants shall not bring or store upon the Premises any liquid petroleum gas
cylinders at any time.

 

10.3 TOXIC MATERIALS

Tenants shall not carry out any processes with inherent risk of spillage of
toxic materials, unless special approvals have been obtained. In the event that
special approvals have been granted by the Authorities, all approvals and
Material Safety Data Sheet (‘MSDS’) must be submitted to the Landlord for
records. The Landlord must be informed and updated yearly when there are changes
made to the quantity or type of chemicals I materials inside the Premises.

 

10.4 DISPOSAL OF DEBRIS, WATER & REFUSE

 

10.4.1

Tenants shall not discharge, dump, leave or burn, nor cause or permit the
discharging, dumping, leaving or burning of any debris, waste and refuse (‘such
wastes’) including but not limited to pollutants or contaminants, whether
biohazardous, chemical hazards, radioactive or otherwise, into surface or other
drains, watercourses, the Building I Park or its surrounding but to make good
and

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  21

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

sufficient provision for and to ensure the expeditious, safe, proper and
efficient disposal of such wastes to the requirements and satisfaction of the
Landlord.

 

10.4.2

Without prejudice to the generality of sub-paragraph 10.4.1, Tenants shall
dispose of such wastes in compliance with the requirements of the Authorities
and the Landlord, which requirements may include but not limited to the
Tenants:-

 

  (a)

providing designated holding areas, pending disposal, within the Premises or
otherwise for such wastes and stipulating the frequency and timing for disposal
of such wastes by the Tenants’ contractors; and

 

  (b)

submitting written information and details of any waste liquid discharge for the
Authorities’ consideration and clearance by the Landlord and the Authorities
before such discharge.

 

10.4.3

Tenants shall take all measures and precautions to capture, contain and, subject
to sub-paragraphs 10.4.1 and 10.4.2, dispose all pollutants or contaminants,
whether biohazardous, chemical hazards, radioactive or otherwise, and to prevent
such pollutants or contaminants from intruding, disseminating or escaping, by
air, liquid or otherwise, into other areas of the Building or its’ surrounding.
For this purpose, Tenants shall, if necessary, set up and maintain containment
cabinets, rooms or devices, exhaust ventilation system and, for hazardous areas
(including without limitation, animal holding areas, autopsy rooms, chemical
laboratories), negative pressure system, all to the satisfaction of the
Authorities and the Landlord.

 

10.4.4

Without prejudice to the generality of sub-paragraphs 10.4.1 and 10.4.2, Tenants
shall also comply with the following provisions (if applicable) :-

 

  (a)

All Premises have been provided with 2 bins (one for normal domestic refuse and
the other bin strictly for industrial food waste) which Tenants shall ensure are
placed I parked within the waste holding area within their Premises designated
by the Landlord. Tenants must place all their domestic refuse and industrial
food waste neatly into appropriate plastic bags tied securely before placing
them into the bins provided.

 

  (b)

Tenants shall not use the 2 bins provided by the Landlord for disposal of:

 

  (i)

other industrial I trade waste which is bulky, heavy, noxious, toxic and/or
hazardous such as unwanted pallets, furniture, shells and bean waste; and

 

  (ii)

waste not included in the Landlord’s contractor’s scope of work

Tenants must arrange for such waste to be disposed off-site by the appointed
cleaning company employed by the Landlord at the Tenant’s cost and expense.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  22

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (c)

Tenants shall not dispose food, food products and by-products into the floor
traps in the Premises or the drains within the Building.

 

  (d)

Tenants shall not bring their domestic refuse and I or food waste (including
waste brought from outside the Premises) or bins from their Premises to the
Landlord’s centralized bin centre for disposal.

 

  (e)

Tenants shall not throw or empty anything out of the windows or doors of the
Premises into the Common Property.

 

10.4.5

The Landlord will arrange for cleaners to empty the bins and dispose off the
domestic refuse and industrial food waste at a frequency to be determined by the
Landlord. The Landlord is entitled to use Tenant’s water supply to facilitate
the aforesaid services at no charge.

 

10.4.6

If Tenants fail to comply with sub-paragraphs 10.4.1 to 10.4.3 above, the
Landlord is entitled (but not obliged) to dispose of such wastes. All costs and
expenses incurred by the Landlord must be paid by the Tenants immediately on
demand.

 

10.5 WASTE WATER DISCHARGE

 

10.5.1

Tenants are required to submit all information and details on the use of the
Premises and waste water discharge to the Sewerage Department or other relevant
Authorities for consideration and clearance in writing before undertaking such
use and discharge.

 

10.5.2

In the event Tenants are permitted to discharge any waste water into the
Building waste pipe system, Tenants are responsible to carry out regular checks
and maintenance to ensure that the integrity of the system is maintained at all
times.

 

10.6 ADVERTISEMENTS & SIGNBOARDS

 

10.6.1

Tenants must not display any name, sign, notice or advertisement inside or
outside the Premises (including the windows) which can be seen from outside the
Premises, except with the prior written consent of the Landlord and if required,
the Authorities, in a style and manner and at a location approved by the
Landlord.

 

10.6.2

Without prejudice to sub-paragraph 10.6.1 above, Tenants must obtain the prior
approval of the Landlord on the location and design of the Tenants’ signboard.

 

10.7 MACHINES & APPARATUS

 

10.7.1

Tenants shall not do, permit or suffer to be done any of the following without
the prior consent of the Landlord and the Authorities (where applicable):-

 

  (a)

install air-conditioning system, ventilation system, air exhaust system, fume
hoods, electrical system, telecommunication equipment, plant, machinery,
fixtures, fittings, equipment or other installations (the “Tenant’s
Installation’”) in the Premises; and

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  23

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (b)

alter, remove, add or in any way interfere or tamper with fixtures, fittings and
installations including the Tenant’s Installations in the Premises, including
but not limited to any existing fire alarm and extinguishing system, ventilation
system, air-conditioning system, walls or floor finishes (including any tiles),
pipes, wirings, equipment, power and light points and outlets

and give notice to the Landlord upon completion of installation of Tenant’s
Installations.

 

10.7.2

Without prejudice to the generality of sub-paragraph 10.7.1, Tenants shall not
to install any machines, installation, equipment or apparatus in the Premises
which cause heavy power surge, high frequency voltage, high noise, fumes,
current, air borne or noise vibration or any harmonic, electrical, magnetic or
mechanical interference or disturbance which:-

 

  (a)

can be heard, smelled or felt outside the Premises; or

 

  (b)

prevents the service or use of any computer or communication system; or

 

  (c)

affects the operation of other equipment, installations, machinery, apparatus or
plants of the Landlord, other tenants or occupiers of the Premises or of
adjoining or neighbouring premises of the Building I Park or the surrounding
buildings

 

10.7.3

Tenants shall install a power line conditioner, voltage regulator, any
additional electric equipment or such other equipment as the Landlord may
require, to reduce or remedy any power surge, frequency voltage, noise, fumes,
vibration or any harmonic, electrical, magnetic or mechanical interference or
disturbance.

 

10.8 MINIMISING POLLUTION

Tenants shall take adequate measures to prevent air and other forms of
pollution, and to implement measures for minimizing such pollution when
requested by the Landlord or any Authorities.

 

10.9 MUSIC

Tenants shall not allow any vocal or instrumental music in the Premises which
can be heard outside the Premises save except where the Tenant has obtained the
prior consent of the Landlord.

 

10.10 NUISANCE

Tenants shall not do anything in the Premises which is or may become or cause a
nuisance, annoyance, disturbance, inconvenience or damage to the Landlord or its
other tenants or occupiers or to the owners, tenants and occupiers of adjoining
and neighboring properties and/or of properties in the surrounding area I Park.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  24

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

10.11 ILLEGAL PURPOSE & NO RESIDENTIAL USE

Tenants shall not use the Premises for any dangerous, noisy or offensive trade
or business, for any illegal or immoral act or purpose or for residential
purposes.

 

10.12 NO COOKING (not applicable where Permitted Use is for food and beverage)

Tenants shall not cook or store food in the Premises.

 

10.13 NO PETS, PESTS & ANIMALS

 

  (a)

Unless authorized in writing by the Landlord and approval is obtained from the
Authorities, Tenants shall not keep any pets in the Premises and shall keep the
Premises free of pests.

 

  (b)

Tenants shall not keep or allow to be kept any animal at the Premises save and
except for such animals as are required in the laboratories located within the
Premises for experimental or research purposes, at such areas as designated by
the Landlord for such purposes PROVIDED THAT:

 

  (i)

the prior consents of the Landlord and the Authorities (where required) are
obtained;

 

  (ii)

the housekeeping and caretaking of such animals, including but not limited to
maintaining proper holding, quarantine and isolation rooms, caging, washing and
shower areas, food, bedding and equipment storage and waste disposal system,
shall comply with the Law, the requirements of the Authorities and the
Landlord’s requirements; and

 

  (iii)

Tenants shall take all measures to avoid or prevent the escape of such animals
and the infusion of air from such areas into other areas of the Building and/or
the Park.

 

10.14 NO BLOCKAGE

Tenants shall keep all pipes, drains, basins, sinks and water-closets, floor
traps and grease traps in the Premises clean and unblocked.

 

10.15 ODOURS

Tenants shall keep the Premises free from noxious or offensive odours.

 

10.16 FLOOR LOADING

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  25

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

Tenants shall not load any part of the floors of the Building to a weight
greater than the weight specified in the Letter of Offer or such other weight as
may prescribed by the Landlord.

 

10.17 NOT TO OVERLOAD INSTALLATIONS

 

  (a)

Tenants shall not overload the lifts, electrical installations or Conducting
Media (such as drains, sewers, conduits, flues, risers, gutters, gullies,
channels, ducts, shafts, watercourses, pipes, cables, wires and mains) in the
Premises, the Building I Park and the surrounding areas.

 

  (b)

Tenants shall not interfere with or impose an additional loading on any
ventilation, air- conditioning or other plant (if any) serving the Building.

 

10.18 CURTAIN WALL

Tenants shall not paint, make any additions/ alterations to or exert any force
or load or place any structures or articles or materials on the cladding and
curtain wall, if any, its frame structure and all its related parts of the
Building which will cause strain, damage or interference with the structural
parts, loadbearing framework, roof, foundations, joist, curtain wall and related
parts of the Building.

 

10.19 WINDOWS

 

  (a)

Tenants shall keep the windows of the Premises closed at all times if the
Premises are air-conditioned.

 

  (b)

Tenants shall not place any objects in the Premises which can be seen from
outside the windows of the Premises and which, in the opinion of the Landlord,
is out of place, unsightly or may detract from the general appearance of the
Building.

 

  (c)

Tenants shall not cover the windows (other than with blinds or curtains approved
by the Landlord), sky-lights, ventilating shafts or air inlets or outlets which
reflect or admit light or enable air to flow into or out of the Premises or any
part of the Building.

 

  (d)

Tenants shall not affix anything to the windows, including any kind of film
which might result in damage to the windows.

 

10.20 UNAUTHORISED SOURCE OF WATER

Tenants shall not tap or use or permit to be tapped any water from any source or
supply other than that approved by the Landlord.

 

10.21 SERVICE / CARGO LIFTS

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  26

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (a)

Tenants shall use only the service or cargo lift(s) prescribed by the Landlord
to convey furniture, goods and other heavy equipment.

 

  (b)

Tenants shall ensure that contractors, workmen and cleaners engaged by the
Tenant use only the service or cargo lift(s) prescribed by the Landlord.

 

10.22 NO SOLICITING

 

Tenants shall not solicit business, display or distribute advertising material
in the car parks or other parts of the Common Property save where prior written
consent(s) of the Landlord and/or the Authorities has been obtained.

 

10.23 AUCTION SALES

 

Tenants shall not hold any sales by auction in the Premises or the Building.

 

10.24 SECURITY OF PREMISES

 

Tenants shall take adequate security measures to ensure that the Premises are
secured even when the Premises are not occupied.

 

10.25 SPECIALIST WARRANTIES

 

Tenants shall not do anything which may render invalid or unenforceable any of
the warranties or guarantees provided by specialist contractors to the Landlord
in respect of the Premises, the Building, the Park or any part thereof. If the
Tenants are in breach of this provision the Tenants must, at their own costs and
expense, appoint specialist contractors nominated by the Landlord to complete
the necessary rectification works required for the reinstatement of the
warranties failing which the Landlord may appoint specialist contractors to
carry out the necessary works. The Tenants must reimburse the Landlord all the
Landlord’s cost of doing so immediately on demand by the Landlord.

 

10.26 LOADING & UNLOADING

 

Tenants shall carry out all loading and unloading at such location(s) and during
such times as the Landlord may from time to time prescribe.

 

10.27 GROUND FLOOR SLABS (where applicable)

 

Where the Premises or any part of it is located at the ground floor of the
Building, Tenants shall take into account and provide for possible settling and
consolidation of the ground floor slabs in the course of time and not to place
or allow to be placed upon such ground floor any load of such excessive weight
as would damage such ground floor slabs PROVIDED THAT Tenants may, after
obtaining the prior approvals of the Landlord and Authorities, at their own
expense provide suitable foundations for all machinery, equipment and
installations to avoid such overloading.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  27

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

10.28 FIRE SAFETY ENVIRONMENT

 

 

  (a)

Tenants shall at all times to provide sufficient access passageways to all
fire­fighting installations and equipment.

 

  (b)

Tenants shall co-operate with the Landlord to establish a fire-safe environment
for all users of the Building. For this purpose, the Tenants shall:-

 

  (i)

participate in all fire drills;

 

  (ii)

attend fire safety awareness talks;

 

  (iii)

practise the use of fire extinguishers; and

 

  (iv)

participate in any other activities deemed necessary by the Landlord or as
directed by the Authorities from time to time.

 

  (c)

Tenants shall keep the Premises including its fixtures, fittings, installations
and appliances in a safe condition by adopting all necessary measures to prevent
an outbreak of fire in the Premises, and to this end, the Tenants must comply
with all requirements of the Landlord, the Fire Safety Bureau and/or other
Authorities. In addition, the Tenants shall designate one or more employees as
fire-safety officers as required under applicable regulations.

 

10.29 USE OF COMMON PROPERTY & TERRACE AREAS

 

Tenants shall not use the Common Property and any terrace areas without the
Landlord’s prior approval.

 

10.30 TELEVISION ANTENNAE I SATELLITE DISH

 

Tenants shall not install or allow any person or persons to install any
television antenna or satellite dish on the roof-top or at the balcony or
veranda or any part of the Premises or the Building without first obtaining the
consent in writing of the Landlord. In the case where the Landlord provides a
communal television antenna system, no installation of any other television
antenna shall be permitted.

 

10.31 PARKING OF VEHICLES

 

 

  (a)

Tenants, its officers and employees are prohibited from parking in the Building
other than in designated parking areas.

 

  (b)

Tenants shall pay such parking charges as may be levied or revised from time to
time by the Landlord for the use of parking lots in the Building.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  28

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (c)

Tenants, its officers and employees shall comply with all rules and regulations
imposed from time to time by the Landlord on the management and operation of the
car parks and the parking of vehicles within the Building.

 

10.32 OUTER DOORS OF THE BUILDING

 

 

  (a)

Where the Building has outer doors:-

 

  (i)

such outer doors of the Building will be closed and locked during the hours
specified by the Landlord;

 

  (ii)

if the Tenants want to enter the Premises during such hours, the Tenants must
comply with the security measures imposed by the Landlord;

 

  (iii)

the Landlord may change such hours at any time but will inform the Tenants of
any change; and

 

  (iv)

for security reasons, the Landlord may prevent access to the Building (including
the closure of the outer doors of the Building) at any time and for so long as
the Landlord thinks is necessary.

11.       REINSTATEMENT WORKS

 

 

11.1

Prior to vacating the Premises, Tenants must at its cost carry out the following
Reinstatement Works to restore the Premises to its Original Condition (except
fair wear and tear):-

 

  (a)

removing all the Tenants’ fixtures, fittings, furniture and belongings
(including signs erected by the Tenants) from the Premises, the Building I Park
and/or the surrounding areas but, if required by the Landlord, leaving behind
such Tenants’ fixtures and fittings as may be specified by the Landlord
(excluding the Tenants’ trade fixtures but including without limitation,
carpets, blinds, partitions, built-in furniture and alterations to the
mechanical and electrical installations);

 

  (b)

redecorating the Premises to the satisfaction of the Landlord with three
(3) coats of good quality oil or emulsion paint or other appropriate treatment
of all internal parts of the Premises, in a good and workmanlike manner and
using appropriate materials as the Landlord may reasonably and properly require;

 

  (c)

re-polishing all internal parts previously polished;

 

  (d)

graining and varnishing all the internal parts previously grained and varnished;

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  29

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (e)

cleaning, de-greasing and disinfecting all floor tiles of the premises,
including replacing all floor tiles which in the opinion of the Landlord are
worn or damaged and in need of replacement;

 

  (f)

removing and clearing of all waste, rubbish and other unwanted material from the
Premises, the Building I Park and/or the surrounding areas;

 

  (g)

making good to the satisfaction of the Landlord all damage to the walls, doors,
windows or any part of the Premises, the Building I Park and/or the surrounding
areas due to the removal of the Tenants’ belongings, reinstatement or
redecoration of the Premises;

 

  (h)

cleaning, to the satisfaction of the Landlord, the exhaust shaft I chimney,
exhaust fans and other related exhaust equipment, floor and grease traps and
sumps (where applicable)

 

  (i)

ensuring that all mechanical and electrical services provided by the Landlord to
the Tenants at the Premises are reinstated to their Original Condition and in
good and working order and condition, to the satisfaction of the Landlord, such
reinstatement to be carried out by a specialist contractor nominated by the
Landlord and appointed by the Tenants, under the supervision of the Landlord’s
consultants;

 

  (j)

ensuring that all required structural and engineering works are carried out by a
specialist contractor nominated by the Landlord and appointed by the Tenants,
under the supervision of the Landlord’s consultants;

 

  (k)

where required by the Landlord, disinfecting the Premises and ensuring that the
Premises are free from any harmful contamination by any biological organisms or
chemical substances that may have been used, produced or stored in or brought
into the Premises and disposing of any such biological organisms or chemical
substances safely without causing any health hazards, any danger or injury to
any person in accordance with the requirements of the Authorities (where
applicable) and to the satisfaction of the Landlord; and

 

  (I)

where required by the Landlord, removing the electricity, water and air­
conditioner meters, and make good, to the satisfaction of the Landlord, any
damage due to such removal.

12.       LANDLORD’S RIGHTS OF ACCESS & RIGHTS TO CARRY OUT WORKS

 

 

12.1

Without prejudice to the Landlord’s rights under the Lease, Tenants shall allow
the Landlord, ASPL, the Landlord’s or ASPL’s employees, agents, workmen and
agents contractors access into the Premises for the following purposes:

 

  (a)

to make spot-checks or conduct repair works in connection with the Building;

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  30

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (b)

to replace or repair any fitting or fixtures belonging to Landlord; and

 

  (c)

to gain access into and enter parts of the Building which can only be accessed
through the Premises such as terrace areas.

 

12.2

If so required by the Landlord, Tenants shall remove installations, machinery,
partitions or any articles to permit the Landlord to execute replacement or
installation works, and if the Tenants fail to observe or perform this
requirement, the Landlord shall have the right to (without prejudice to any
other rights or remedies of the Landlord) remove the same, and all costs and
expenses incurred thereby shall forthwith be recoverable from the Tenants
PROVIDED ALWAYS that the Landlord shall not be liable to the Tenants or any
third party for any loss, damage or inconvenience caused whatsoever by such
removal and replacement of installation works.

13.       INFORMATION ON GREEN INITIATIVES

 

 

13.1 TENANTS’ RECYCLING PROGRAMME GUIDE

 

Waste collections

 

A waste collection company is appointed to dispose off all the industrial waste
collected from the building. The waste will be collected from the building’s bin
centre and transported to an approved dumping ground for recycling or
incineration at the National Environment Agency’s plant.

3Rs POLICY - REDUCE / REUSE / RECYCLE

 

At Ascendas, we have implemented various environmentally-friendly policies
including a 3Rs policy – To Reduce, Reuse & Recycle. We strongly encourage our
Tenants to implement the 3Rs policy as follows:

REDUCE

 

 

  ¡  

Use less disposable items (e.g. polystyrene and paper cups and plates).

 

  ¡  

Bring own cutlery and coffee mug.

 

  ¡  

Do not ask for a plastic bag if you can take the packet of food back to the
office yourself.

 

  ¡  

Make a few copies of a document to share instead of making one copy for each
individual.

 

  ¡  

Circulate written or printed memos.

 

  ¡  

Use electronic mail to communicate or to send messages.

 

  ¡  

Proof-read documents on screen before printing.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  31

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  ¡  

Print addresses directly onto envelopes instead of using sticker labels.

 

  ¡  

Print on both sides of paper.

 

  ¡  

Order just adequate drinks and food for meeting, seminars, conference and
events, etc.

 

  ¡  

Switch on light and electronic devices only when necessary.

 

REUSE

 

 

  ¡  

Reuse used envelopes for sending internal mail.

  ¡  

Remove old documents and reuse files for filing again.

  ¡  

Use the other side of used paper for drafting, printing and taking notes etc.

  ¡  

Re-format or delete old files from diskettes so that they can be used to store
new documents.

RECYCLE

 

 

  ¡  

Set up a recycling programme in the office.

  ¡  

Participate in recycling programmes.

  ¡  

Segregate recyclable items for recycling (Green Bins are provided as per
photograph below).

  ¡  

Recycle bins are placed at strategic locations within the building compound for
collection/storing of recycleable wastes such paper, plastics and empty drink
cans.

 

 

 

 

LOGO [g400499stamped_82.jpg]

 

 

13.2 WATER CONSERVATION

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  32

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

  (a)

At Ascendas, we participate in PUB’s Water Efficient Buildings Programme, a
water conservation initiative that offers cost effective solutions to lower
water consumption.

 

  (b)

Water is scare and every drop of it is precious. So be mindful of how you use
it. Tenants will be surprised on how much they can save by just turning off the
tap. Tenants’ contribution in helping to conserve water could include the
following:-

 

  (i)

Report to ASPL on sighting any water leakages from toilet fixtures.

 

  (ii)

Minimise the flushing frequency of the toilet flushing system.

 

  (iii)

Make use of the shower system when bathing in the toilet instead of using water
from the tap.

 

  (iv)

Remember to turn-off the tap after use.

 

  (v)

Encourage cleaners to carry more regular mobbing of floors than washing with
water.

 

  (c)

When consuming water, please note that PUB has recommended the following best
water conservation flow rates:

 

 

  Area of Usage        Best Water Conservation
Flow  Rates for Existing taps 

 

    

Basin tap & Self-Closing Delayed Action

Basin tap

     2 litres/min

 

     Sink/kitchen tap and wash area      6 litres/min

 

    

Shower tap & Self-Closing Delayed Action

Shower

     7 litres/min

 

     Other areas      6 litres/min

 

13.3 Energy Conservation

 

Tenants’ contribution in helping to conserve energy could include the
following:-

 

13.1

Tenants are advised to choose energy efficient equipment and systems and
consider implementing long-term energy saving measures.

 

13.2

If Tenant required to install auxiliary air-conditioning system/equipment for
use after-office hours, Tenant is advised to choose one with the correct
capacity as oversizing of capacity will result in higher upfront capital cost
and electricity consumption.

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  33

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

13.3

Air-conditioning system/equipment with high motor efficiency will result in
lower electricity consumption as compared with those with normal motor.

 

13.4

Preventive maintenance of the auxiliary air-conditioning system/equipment should
be carried out regularly and at least once a month. This includes monthly
checking and cleaning of the air-filter as dirty filler causes pressure drop and
require more energy to operate the motor. Please note that loose fan-belt would
result in unnecessary waste of energy.

 

13.5

Tenants are advised to draw their blinds or shades when the sunlight is shining
directly into their premises through the window glass panes. This will reduce
energy needed by the air-conditioning system to cool the affected room.

 

13.6

Predictive maintenance of the mechanical and electrical systems should be
carried out regularly. All systems or consumables are subject to wear and tear,
hence the life spans of all consumables should be noted and they should be
replaced when necessary.

 

13.7

Tenants are advised to choose energy saving light bulbs for lightings and
overall lighting power density should not exceed 12 W/m2. T5 fluorescent
lighting fittings with electronic ballasts should be used and zoning of light
fittings should be implemented with individual switches.

 

13.8

Install motion sensors, dimmers, timers, etc. for the lightings and ensure that
all lights are switched off when the room is not being used.

 

13.9

Mechanical ventilation such as fans instead of air-conditioning system should be
installed where feasible.

 

13.10

Tenants are advised to choose the right size appliances for their needs and
avoid excess capacity.

 

13.11

Tenants should enable the “energy-saver” or “power-saver” mode in their office
equipments such as computers and photocopying machines. Tenants should switch
off the equipments when they are not in use for long periods. Tenants should
consider flat panel LCD/LED monitors as they consume only a third of the power
consumed by conventional monitors.

14.       CONTACT INFORMATION

 

 

14.1 MAINTENANCE PERSONNEL

 

The Landlord is pleased to inform Tenants that the Landlord has a team of
maintenance personnel whom Tenants can contact for any assistance or
clarification during Tenants stay in the Premise and I or Park. Tenants may
contact such maintenance personnel at the following numbers:

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  34

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

 

                                NAME      CONTACT NUMBER    DESIGNATION         
    Ivan Ho    9616 5025    Assistant Manager           Sundaram Nagrajan   
9388 7450    Technician                                   

 

                                         

 

If Tenants are unable to get them directly, Tenants may call the Landlord’s main
office at telephone no: 6774 1033 for assistance.

 

14.2 24-HOUR EMERGENCY SERVICE

 

For breakdowns of common essential services such as lifts, power or water supply
after office hours, Tenants may contact the Landlord’s Fire Command Centre at
Tel No: 1800-533 3131

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  35

Rev.03 Effective Date: 2 May 2012



--------------------------------------------------------------------------------

LOGO [g400499ascendas_logosmall.jpg]  

 

TENANTS’ GUIDE ACKNOWLEDGEMENT FORM

 

 

We,  

Ultratech SE Asia Pte Ltd.

tenant of the premises at  

# 02-01, #03-02 + #02-02A Techview

 

have received a copy of the Tenants’ Guide, the contents of which we have noted
and we agree to abide by all the terms and conditions stated herein.

We further confirm that we shall seek prior approval from the Landlord or its
representative should we intend to carry out any works (other than approved
plans) in the said premises. Subject to the Landlord’s approval and on
completion of our works in the said premises, we shall submit to the Landlord a
set of “as-built” drawings and plans.

 

 

 

 

/s/ Bruce R. Wright

    

Bruce R Wright CFo

Authorized Signatory      Name & Designation

August 15, 2012

    

LOGO [g400499stamped_86c.jpg]

 

Date      Company Stamp

 

  

Ascendas Services Pte Ltd

61 Science Park Road #04-01 The Galen Singapore Science Park II Singapore 117525

Tel: (65) 6774 1033 Fax: (65) 6777 8962

  36

Rev.03 Effective Date: 2 May 2012